EXECUTION COPY
 
AGREEMENT
 
DATED 6 AUGUST, 2010
 
 
€200,000,000
 
MULTICURRENCY REVOLVING CREDIT FACILITY
 
FOR


U. S. Steel Košice, s.r.o.
 
ARRANGED BY
 
COMMERZBANK Aktiengesellschaft, pobočka zahraničnej banky, Bratislava,
 
ING Bank N.V., pobočka zahraničnej banky,
 
and
 
Slovenská sporiteľňa, a.s.
 
- as Mandated Lead Arrangers -
 
AND
 
Citibank Europe plc, pobočka zahraničnej banky
 
and
 
HSBC Bank plc, pobočka zahraničnej banky
 
- as Lead Arrangers -
 


 
WITH
 
ING Bank N.V., pobočka zahraničnej banky
 
as Facility Agent
 
 
[logo.jpg]
 
Allen & Overy Bratislava, s.r.o.
 
0040772-0000059 BT:601674.7

 

--------------------------------------------------------------------------------


 
CONTENTS
 
Clause
 
Page
     
1.
Interpretation
2
2.
Facility
15
3.
Purpose
15
4.
Conditions precedent
15
5.
Utilisation
16
6.
Optional Currencies
17
7.
Repayment
19
8.
Prepayment and cancellation
19
9.
Interest
24
10.
Terms
25
11.
Market disruption
25
12.
Taxes
26
13.
Increased Costs
28
14.
Mitigation
28
15.
Payments
29
16.
Representations and warranties
31
17.
Information covenants
35
18.
General covenants
38
19.
Default
40
20.
The Administrative Parties
42
21.
Evidence and calculations
47
22.
Fees
48
23.
Indemnities and Break Costs
48
24.
Expenses
50
25.
Amendments and waivers
50
26.
Changes to the Parties
51
27.
Disclosure of information
55
28.
Set-off
56
29.
Pro Rata Sharing
56
30.
Severability
58
31.
Counterparts
58
32.
Notices
58
33.
Language
59
34.
Governing law
59
35.
Enforcement
59
     
Schedules
         
1.
Original Parties
62
2.
Conditions precedent documents
63
3.
Form of Request
64
4.
Form of Transfer Certificate
65
5.
Form of Legal opinion of legal adviser to the Company
67
6.
Form of English legal opinion
72
7.
Form of Slovak legal opinion
74
     
Signatories
 
79


 

--------------------------------------------------------------------------------


 
 
THIS AGREEMENT is dated 6 August, 2010
 
BETWEEN:
 
(1)
U. S. Steel Košice, s.r.o. with its registered seat at Vstupný areál U. S.
Steel, Košice 044 54, Slovak Republic, registered in the Commercial Register of
District Court Košice I, insert No. 11711/V, section Sro, company identification
number (IČO): 36 199 222 as borrower (the Company);

 
(2)
(a)
COMMERZBANK Aktiengesellschaft, with its registered seat at Kaiserplatz 16, 603
11 Frankfurt am Main, Federal Republic Germany, entered in the Commercial
Register at the District Court Frankfurt am Main under Entry HR B 32000, acting
through its organisational unit COMMERZBANK Aktiengesellschaft, pobočka
zahraničnej banky, Bratislava, with its seat at Bratislava 1, Rajská 15/A,
Postcode 811 08, Ident. No.: 30847737, entered in the Commercial Register of the
District Court Bratislava I, Sec. Po, Insert No. 1121/B;

 
 
(b)
ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam,
The Netherlands, a company limited by shares, registered in the Trade Register
of Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Jesenského 4/C, 811 02 Bratislava, Slovak Republic, Identification No. 30 844
754, registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B; and

 
 
(c)
Slovenská sporiteľňa, a.s., with its registered seat at Tomášikova 48, 832 37
Bratislava, Slovak Republic, Identification No. 00 151 653, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Sa, insert No. 601/B

 
 
as mandated lead arrangers (in this capacity the Mandated Lead Arrangers);

 
(3)
(a)
Citibank Europe plc, with its registered seat at North Wall Quay 1, Dublin 1,
Republic of Ireland, registered with the Companies Registration Office under No.
132781, acting through its organisational unit Citibank Europe plc, pobočka
zahraničnej banky, with its registered office at Mlynské nivy 43, 825 01
Bratislava, Slovak Republic, Identification No. 36 861 260, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Po, insert No. 1662/B; and

 
 
(b)
HSBC Bank plc, with its registered office at 8 Canada Square, London, E14 5HQ,
United Kingdom of Great Britain and Northern Ireland, registered by the
Companies House under number 14259 and acting through its organisational unit
HSBC Bank plc, pobočka zahraničnej banky, with its registered office at Europeum
Business Center, Suché Mýto 1, 811 03 Bratislava, Identification number (IČO):
35 929 979, registered in the Commercial Register kept by the District Court
Bratislava I, section: Po, insert No.: 1258/B

 
as lead arrangers (in this capacity the Lead Arrangers, and together with the
Mandated Lead Arrangers the Arrangers);
 
(4)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as original
lenders (the Original Lenders); and

 
1

--------------------------------------------------------------------------------


 
(5)
ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam,
The Netherlands, a company limited by shares, registered in the Trade Register
of Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Jesenského 4/C, 811 02 Bratislava, Slovak Republic, Identification No. 30 844
754, registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B as the agent of the Finance
Parties (in this capacity the Facility Agent).

 
IT IS AGREED as follows:
 
1.
INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
Administrative Party means the Arrangers or the Facility Agent.
 
Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.
 
Assets mean a person's present and future business, undertaking, properties,
assets and revenues (including without limitation , any uncalled capital).
 
Availability Period means the period from and including the date of this
Agreement until (but excluding) the Final Maturity Date.
 
Break Costs means the amount (if any) that a Lender is entitled to receive under
Clause 23.3 (Break Costs).
 
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London, in New York and in Bratislava and:
 
 
(a)
if on that day a payment in or a purchase of a currency (other than euro) is to
be made, the principal financial centre of the country of that currency; or

 
 
(b)
if on that day a payment in or a purchase of euro is to be made, which is also a
TARGET Day.

 
Canadian Dollar means the lawful currency for the time being of Canada.
 
Central Bank means the National Bank of Slovakia.
 
Centre of Main Interests means the "centre of main interests" of the Company for
the purposes of the Council Regulation (EC) No 1346/2000 of 29th May, 2000.
 
Commitment means:
 
 
(a)
for an Original Lender, the amount set opposite its name in Schedule 1 (Original
Parties) under the heading "Commitments" and the amount of any other Commitment
it acquires; and

 
 
(b)
for any other Lender, the amount of any Commitment it acquires,

 
to the extent not cancelled, transferred or reduced under this Agreement.
 
2

--------------------------------------------------------------------------------


 
Czech Koruna means the lawful currency for the time being of the Czech Republic.
 
Default means:
 
 
(a)
an Event of Default; or

 
 
(b)
an event or circumstance which, with the giving of notice, lapse of time or
fulfilment of any other applicable condition (or any combination of the
foregoing) set out in Clause 19 (Default), would constitute an Event of Default.

 
Defaulting Lender means any Lender:
 
 
(a)
that has failed to make its share in a Loan available within five Business Days
from the Utilisation Date of that Loan or has notified the Facility Agent that
it will not make its share in a Loan available by the Utilisation Date of that
Loan, in accordance with Clause 5.3 (Advance of Loan); or

 
 
(b)
that is the subject of bankruptcy, insolvency, or similar proceedings,

 
unless, in case of paragraph (a) of this definition:
 
 
(i)
the Lender's failure to pay is caused by:

 
 
(A)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, the Lender; or

 
 
(B)
the occurrence of any other event that results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of the Lender
preventing that Lender:

 
 
I.
from performing its payment obligations under the Finance Documents; or

 
 
II.
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Lender whose operations are disrupted;
 
and the respective payment is made within 10 Business Days of its due date; or
 
 
(ii)
the Lender is disputing in good faith whether it is legally obliged to make the
payment in question.

 
Downgraded Lender means a Lender:
 
 
(a)
that:

 
 
(i)
is rated by any of: (A) Moody’s Investors Service Limited; (B) Standard & Poor’s
Rating Services; (C) Fitch Ratings Ltd; or (D) other internationally recognised
rating agency; and

 
3

--------------------------------------------------------------------------------


 
(ii)
does not have or ceases to have a rating of at least: (A) Baa3 (or equivalent),
if rated by Moody’s Investors Service Limited; (B) BBB- (or equivalent), if
rated by Standard & Poor’s Rating Services; (C) BBB- or equivalent), if rated by
Fitch Ratings Ltd; or (D) investment grade rating, if rated by another
internationally recognised rating agency,

 
whereas, for the avoidance of doubt, if a Lender is not rated by any agency
specified in paragraph (i) above, it shall not be considered a Downgraded Lender
pursuant to this paragraph (a) until it receives a rating non-compliant with
paragraph (ii) above; or
 
 
(b)
is a Subsidiary of an entity, which is subject to bankruptcy, insolvency, or
similar proceedings.

 
ERISA means the United States Employee Retirement Income Security Act of 1974,
to which the following definitions apply:
 
- Code means the United States Internal Revenue Code of 1986.
 
- ERISA Affiliate means any person treated as a single employer with the Company
for the purpose of section 414 of the Code.
 
- Plan means an employee benefit plan as defined in section 3(3) of ERISA:
 
 
(a)
maintained by the Company or any ERISA Affiliate; or

 
 
(b)
to which the Company or any ERISA Affiliate is required to make any payment or
contribution.

 
- Reportable Event means:
 
 
(c)
an event specified as such in section 4043 of ERISA or any related regulation,
other than an event in relation to which the requirement to give notice of that
event is waived by any regulation; or

 
 
(d)
a failure to meet the minimum funding standard under section 412 of the Code or
section 302 of ERISA, whether or not there has been any waiver of notice or
waiver of the minimum funding standard under section 412 of the Code.

 
Establishment means any place of operations where the Company (as applicable)
carries on non-transitory economic activity with human means and goods, for the
purposes of the Council Regulation (EC) No 1346/2000 of 29th May, 2000.
 
EURIBOR means for a Term of any Loan or overdue amount denominated in euro:
 
 
(a)
the applicable Screen Rate; or

 
 
(b)
if no Screen Rate is available for the Term of that Loan or overdue amount, the
arithmetic mean (rounded upward to four decimal places) of the rates as supplied
to the Facility Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

 
as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in euro for
a period comparable to the Term of that Loan.
 
4

--------------------------------------------------------------------------------


 
euro or EUR or € means the single currency of the Participating Member States.
 
Event of Default means an event specified as such in Clause 19 (Default).
 
Existing Facility A means the credit facility made available under the Existing
Facility Agreement A.
 
Existing Facility B means the credit facility made available under the Existing
Facility Agreement B.
 
Existing Facility Agreement A means the facility agreement on EUR 200,000,000
credit facility dated 2 July 2008 and entered into between (inter alia) the
Company as borrower, COMMERZBANK Aktiengesellschaft, pobočka zahraničnej banky,
Bratislava, ING Bank N.V., pobočka zahraničnej banky and Slovenská sporiteľňa,
a.s. as mandated lead arrangers and lenders, Citibank NA, Bahrain and HSBC Bank
plc, pobočka zahraničnej banky as lead arrangers, and ING Bank N.V., London
Branch as facility agent.
 
Existing Facility Agreement B means the facility agreement on EUR 40,000,000
credit facility dated 8 October 2009 and entered into between (inter alia) the
Company as borrower, Citibank Europe plc, pobočka zahraničnej banky, ING Bank
N.V., pobočka zahraničnej banky, and Slovenská sporiteľňa, a.s. as arrangers and
Citibank Europe plc, pobočka zahraničnej banky as facility agent.
 
Facility means the credit facility made available under this Agreement.
 
Facility Office means the office(s) notified by a Lender to the Facility Agent:
 
 
(a)
on or before the date it becomes a Lender; or

 
 
(b)
by not less than five Business Days' notice,

 
as the office(s) through which it will perform its obligations under this
Agreement.
 
Fee Letter means any letter entered into by reference to this Agreement between
one or more Administrative Parties and the Company setting out the amount of
certain fees referred to in this Agreement.
 
Final Maturity Date means the third anniversary of the date of this Agreement.
 
Finance Document means:
 
 
(a)
this Agreement;

 
 
(b)
a Fee Letter;

 
 
(c)
a Transfer Certificate; or

 
 
(d)
any other document designated as such by the Facility Agent and the Company.

 
Finance Party means a Lender or an Administrative Party.
 
Financial Indebtedness means, without duplication, Indebtedness (whether being
principal, premium, interest or other amounts) for or in respect of:
 
 
(a)
money borrowed;

 
5

--------------------------------------------------------------------------------


 
 
(b)
liabilities under or in respect of any acceptance or acceptance credit;

 
 
(c)
any notes, bonds, debentures, debenture stock, loan stock or other debt
securities offered, issued or distributed whether by way of public offer,
private placing, acquisition consideration or otherwise and whether issued for
cash or in whole or in part for a consideration other than cash;

 
 
(d)
any interest rate and/or currency swap, forward foreign exchange transaction,
financial or commodity futures transaction, commodity swap or other derivative
transaction (and, when calculating the value of any of the foregoing
transactions, only the net amount of the marked to market value shall be taken
into account, to the extent such netting is permitted);

 
 
(e)
liabilities pursuant to any lease which are capitalised in accordance with
USGAAP; or

 
 
(f)
liabilities under any guarantee, indemnity or other assurance against financial
loss given in relation to any of the foregoing.

 
Fixed Assets means, in relation to the Group, those assets treated as Fixed
Assets (e.g. property, plant and equipment) for the purposes of the Latest
Accounts.
 
Group means the Company and its Subsidiaries.
 
Holding Company of any other person, means an entity in respect of which that
other person is a Subsidiary.
 
IBOR means EURIBOR, LIBOR, or PRIBOR.
 
Increased Cost means:
 
 
(a)
an additional or increased cost;

 
 
(b)
a reduction in the rate of return from a Facility or on a Finance Party's (or
its Holding Company's) overall capital; or

 
 
(c)
a reduction of an amount due and payable under any Finance Document,

 
that is incurred or suffered by a Finance Party or its Holding Company but only
to the extent attributable to that Finance Party having entered into any Finance
Document or funding or performing its obligations under any Finance Document.
 
Indebtedness means any obligation for the payment or repayment of money in
whatever currency denominated, whether as principal or as surety and whether
present or future, actual, deferred or contingent.
 
Interest Payment Date has the meaning given to it in Clause 9.2 (Payment of
Interest).
 
Latest Accounts means the audited consolidated financial statements of the Group
last delivered to the Facility Agent under Clause 17.2 (Financial information).
 
Lender means:
 
 
(a)
an Original Lender; or

 
6

--------------------------------------------------------------------------------


 
 
(b)
any person that becomes a Lender after the date of this Agreement.

 
LIBOR means for a Term of any Loan or overdue amount denominated in US Dollars
or Canadian Dollars:
 
(a)
the applicable Screen Rate; or

 
 
(b)
if no Screen Rate is available for US Dollars or Canadian Dollars (as
applicable) or the Term of that Loan or overdue amount, the arithmetic mean
(rounded upward to four decimal places) of the rates, as supplied to the
Facility Agent at its request, quoted by the Reference Banks to leading banks in
the London interbank market,

 
as of noon on the Rate Fixing Day for the offering of deposits in US Dollars or
Canadian Dollars (as applicable) for a period comparable to the Term of that
Loan.
 
Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
 
Majority Lenders means, at any time, Lenders:
 
 
(a)
whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 662/3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

 
 
(b)
if there is no Loan then outstanding, whose undrawn Commitments then aggregate
662/3 per cent. or more of the Total Commitments; or

 
 
(c)
if there is no Loan then outstanding and the Total Commitments have been reduced
to zero, whose Commitments aggregated 662/3 per cent. or more of the Total
Commitments immediately before the reduction.

 
Mandatory Cost means the cost as reasonably determined by a Lender, imputed to
that Lender of compliance with:
 
 
(a)
any banking supervision or other costs imposed by the Bank of England or the
United Kingdom Financial Services Authority; and

 
 
(b)
any other applicable regulatory or central bank requirements relating to any
Loan, including any reserve asset requirements of the European Central Bank or
the Central Bank.

 
Margin means 2.50 per cent. per annum.
 
Margin Regulations means Regulations U and X issued by the Board of Governors of
the United States Federal Reserve System.
 
Margin Stock has the meaning given to it in the Margin Regulations.
 
Maturity Date means the last day of the Term of a Loan.
 
Participating Member State means a member state of the European Communities that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.
 
Party means a party to this Agreement.
 
7

--------------------------------------------------------------------------------


 
Permitted Disposal means any of the following:
 
 
(a)
disposals of Assets in the ordinary course of trading at arms' length;

 
 
(b)
disposals on normal commercial terms of obsolete Assets or Assets no longer used
or useful in the Company’s business;

 
 
(c)
payment of cash as consideration for the acquisition of any Asset on normal
commercial terms;

 
 
(d)
temporary application of funds not immediately required in the Company’s
business for the purchase of investments or the realisation of such investments;

 
 
(e)
exchange of Assets for other assets of a similar nature and value, or the sale
of Assets on normal commercial terms for cash that is payable in full on
completion of the sale and is to be, and is, applied toward the purchase of
similar Assets within six months;

 
 
(f)
disposals of Assets located outside the Republic;

 
 
(g)
any disposal that the Facility Agent agrees in writing is a Permitted Disposal;
and

 
 
(h)
any disposal approved in writing by the Majority Lenders.

 
Permitted Merger means:
 
 
(a)
a merger of any Subsidiary of the Company into the Company, such that the
Company acquires all the assets and liabilities of such Subsidiary and the
Company is the surviving legal entity, provided the Company's post-merger
consolidated net worth equals or exceeds the immediately preceding pre-merger
consolidated net worth of the Company and that Subsidiary as determined on the
basis of accounting principles and practices consistent with the preparation of
the Latest Accounts;

 
 
(b)
any other merger or corporate restructuring approved in advance in writing by
the Facility Agent (acting on the instructions of the Majority Lenders);

 
 
(c)
a merger of any Subsidiary of U. S. Steel into the Company, such that the
Company acquires all the assets and liabilities of such Subsidiary and the
Company is the surviving legal entity, provided the Company's post-merger
consolidated net worth equals or exceeds the immediately preceding pre-merger
consolidated net worth of the Company and that Subsidiary as determined on the
basis of accounting principles and practices consistent with the preparation of
the Latest Accounts.

 
Permitted Security Interest means any of the following:
 
 
(a)
Security Interests existing on the date of this Agreement and disclosed to the
Facility Agent in writing;

 
 
(b)
any Security Interests incurred in connection with the acquisition of any asset,
the assumption of any Security Interest previously existing on such acquired
asset or any Security Interest existing on any asset of any person when it
becomes a Subsidiary of the Company in each case provided that the Indebtedness
secured by such Security Interest does not exceed the fair market value of that
asset as at the date of that acquisition;

 
8

--------------------------------------------------------------------------------


 
 
(c)
easements, rights-of-way, minor defects or irregularities in title and other
similar encumbrances on real property having no material adverse effect on the
then current use or value of such real property, or on the then current conduct
of the business of any member of the Group;

 
 
(d)
unexercised liens for taxes not being delinquent or contested in good faith by
appropriate proceedings and for which reserves, adequate under USGAAP, are being
maintained;

 
 
(e)
any Security Interest on equipment of the Company arising solely under leases of
such equipment that, in accordance with USGAAP, are required to be capitalised,
provided that any such Security Interest extends to no other property and
secures no other Indebtedness and the Indebtedness secured by any such Security
Interest does not exceed the fair market value of such equipment;

 
 
(f)
purchase money Security Interests on equipment acquired by the Company after the
date hereof incurred simultaneously with or within 180 days after the completion
of installation thereof solely to secure payment of all or part of the purchase
price thereof provided that each such Security Interest secures no other
Indebtedness and extends to no other property and the Indebtedness secured by
any such Security Interest does not exceed the fair market value of such
equipment;

 
 
(g)
liens arising solely by operation of law (or by an agreement evidencing the
same) in the ordinary course of Company's business in respect of Indebtedness
that either: (i) has been due for less than 90 days; or (ii) is being contested
in good faith by appropriate means and for which reserves, adequate under
USGAAP, are being maintained;

 
 
(h)
Security Interests arising out of title retention provisions in a supplier's
standard conditions of supply of goods acquired by Company in the ordinary
course of its business;

 
 
(i)
any Security Interest approved by the Facility Agent with the approval of the
Majority Lenders;

 
 
(j)
liens in favour of financial institutions arising from documentary letters of
credit in the ordinary course of business; and

 
 
(k)
any renewal of or substitution for any Security Interest permitted under any
preceding paragraph; and

 
 
(l)
liens arising in the ordinary course of business in connection with: (i) the
performance of bids, trade contracts, (to the extent not covered by sub-clause
(b) of this definition), leases (to the extent a lease constitutes a finance
lease and not an operating lease), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature; (ii) deposit
accounts; and (iii) deposits made in the ordinary course of business to cash
collateralized letters of credit, provided that the aggregate book value of
Assets to which the liens described in this Subclause (l) are attached does not
exceed euro 50,000,000 or its equivalent at any time; provided, however, the
maximum amount under this sub-clause (l) does not apply to cash deposits that
are subject to any bank's general right of set-off but does apply in situations
where a specific security agreement exists, including, without limitation, any
specific security interest providing a creditor with the treatment of a secured
creditor with a right to separate satisfaction of its claim under the Slovak Act
No. 7/2005 Coll., on bankruptcy and restructuring (as amended) or any similar
right to separate satisfaction in case of bankruptcy or similar proceedings
under any applicable laws.

 
9

--------------------------------------------------------------------------------


 
PRIBOR means for a Term of any Loan or overdue amount denominated in Czech
Koruna:
 
 
(a)
the applicable Screen Rate; or

 
 
(b)
if no Screen Rate is available for Czech Koruna or the Term of that Loan or
overdue amount, the arithmetic mean (rounded upward to four decimal places) of
the rates, as supplied to the Facility Agent at its request, quoted by the
Reference Banks to leading banks in the Prague interbank market,

 
as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in Czech
Koruna for a period comparable to the Term of that Loan.
 
Pro Rata Share means:
 
 
(a)
for the purpose of determining a Lender's share in a utilisation of the
Facility, the proportion which its Commitment bears to the Total Commitments;
and

 
 
(b)
for any other purpose on a particular date:

 
 
(i)
the proportion which a Lender's share of the Loans (if any) bears to all the
Loans;

 
 
(ii)
if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date; or

 
 
(iii)
if the Total Commitments have been cancelled, the proportion which its
Commitment bore to the Total Commitments immediately before being cancelled.

 
Rate Fixing Day means:
 
 
(a)
the second Business Day before the first day of a Term for a Loan denominated in
any currency other than euro; or

 
 
(b)
the second TARGET Day before the first day of a Term for a Loan denominated in
euro,

 
or such other day as the Facility Agent determines is generally treated as the
rate fixing day by market practice in the relevant interbank market.
 
Reference Banks means the Facility Agent, and any other bank or financial
institution appointed as such by the Facility Agent under this Agreement.
 
Relevant Taxes means Taxes imposed or levied by the Republic (or any political
subdivision or taxing authority of the Republic) or by any other jurisdiction
from or through which any payment is made by the Company under the Finance
Document, but excludes Taxes imposed by the Republic which are so imposed as a
direct consequence of the relevant Finance Party maintaining a permanent
establishment in the Republic and of that establishment being directly involved
in any Loan.
 
10

--------------------------------------------------------------------------------


 
Repeating Representations means the representations and warranties that are then
made or deemed to be repeated under Clause 16.21 (Times for making
representations and warranties).
 
Republic means the Slovak Republic.
 
Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).
 
Rollover Loan means one or more Loans:
 
 
(a)
to be made on the same day that a maturing Loan is due to be repaid;

 
 
(b)
the aggregate amount of which is equal to or less than the maturing Loan;

 
 
(c)
in the same currency as the maturing Loan; and

 
 
(d)
to be made for the purpose of refinancing a maturing Loan.

 
Screen Rate means, for the relevant currency and Term:
 
 
(a)
for LIBOR, the London Interbank Offered Rate as displayed on Reuters page
LIBOR01;

 
 
(b)
for EURIBOR, the Euro Interbank Offered Rate as displayed on Reuters page
LIBOR01;

 
 
(c)
for PRIBOR, the Prague Interbank Offered Rate as displayed on Reuters page
PRIBOR01;

 
provided that if the relevant page is replaced or the service ceases to be
available, the Facility Agent (after consultation with the Company and the
Lenders) may specify another page or service displaying the appropriate rate.
 
Security Interest means any mortgage, pledge, lien, charge (including a floating
charge), assignment (whether conditional or otherwise), hypothecation or
security interest or any other agreement or arrangement having the effect of
conferring security, or any other arrangement having a similar economic effect
including (without limitation) total transfer, 'flawed asset', sale and
repurchase, buyback or conditional transfer arrangements.
 
Specified Lender means a Defaulting Lender or a Downgraded Lender.
 
Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.
 
TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
 
TARGET Day means any day on which TARGET2 is open for the settlement of payments
in euro.
 
11

--------------------------------------------------------------------------------


 
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).
 
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
Tax Payment means a payment made by the Company to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by the Company in
respect of Tax under any Finance Document.
 
Term means each period determined under this Agreement by reference to which
interest on a Loan or an overdue amount is calculated.
 
Total Commitments means the aggregate of the Commitments of all the Lenders.
 
Transfer Certificate means a certificate, substantially in the form of Schedule
4 (Form of Transfer Certificate), with such amendments as the Facility Agent may
approve or reasonably require or any other form agreed between the Facility
Agent and the Company.
 
U.K. means the United Kingdom.
 
US Dollars or USD mean the lawful currency for the time being of the United
States of America.
 
USGAAP means the generally accepted accounting principles and practices in the
United States of America in effect from time to time.
 
U. S. Steel means United States Steel Corporation, currently a corporation
organized under the laws of the State of Delaware, U.S.A., Delaware registration
number 3396733.
 
Utilisation Date means each date on which the Facility is utilised.
 
1.2
Construction

 
(a)
In this Agreement, unless the contrary intention appears, a reference to:

 
 
(i)
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 
 
(ii)
assets means assets as defined in the Latest Accounts;

 
 
(iii)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

 
 
(iv)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 
 
(v)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 
 
(vi)
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

 
12

--------------------------------------------------------------------------------


 
 
(vii)
a person includes any individual, company, corporation, unincorporated
association or body (including without limitation a partnership, trust, joint
venture or consortium), government, state, agency, organisation or other entity
whether or not having separate legal personality;

 
 
(viii)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 
 
(ix)
a currency is a reference to the lawful currency for the time being of the
relevant country;

 
 
(x)
a Default being outstanding means that it has not been remedied or waived;

 
 
(xi)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 
 
(xii)
a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

 
 
(xiii)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

 
 
(xiv)
a Finance Document or another document is a reference to that Finance Document
or other document as amended;

 
 
(xv)
the word “will” shall be construed to have the same meaning and effect as the
word “shall”; and

 
 
(xvi)
a time of day is a reference to Central European time (i.e. CET or CEST, as
applicable in the given time of the year).

 
(b)
Unless the contrary intention appears, a reference to a month is a reference to
a period starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month or the calendar month in which it
is to end, except that:

 
 
(i)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 
 
(ii)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

 
 
(iii)
notwithstanding sub-paragraph (i) of this Clause 1.2(b), a period which
commences on the last Business Day of a month will end on the last Business Day
in the next month or the calendar month in which it is to end, as appropriate.

 
(c)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term of
any Finance Document, no consent of any third party is required for any
amendment (including, without limitation, any release or compromise of any
liability) or termination of any Finance Document.

 
13

--------------------------------------------------------------------------------


 
(d)
Unless the contrary intention appears:

 
 
(i)
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

 
 
(ii)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement;

 
 
(iii)
if there is an inconsistency between this Agreement and any other Finance
Document, this Agreement will prevail;

 
 
(iv)
any non-payment obligations of the Company under the Finance Documents remain in
force for so long as any payment obligation of the Company is or may be
outstanding under the Finance Documents; and

 
 
(v)
an accounting term used in this Agreement is to be construed in accordance with
USGAAP.

 
(e)
The headings in this Agreement do not affect its interpretation.

 
1.3
Slovak terms

 
In this Agreement and any other Finance Document (except if expressly stipulated
otherwise in the relevant Finance Document), a reference to:
 
 
(a)
a novation includes privatívna novácia and kumulatívna novácia;

 
 
(b)
a Security Interest includes záložné právo, zádržné právo, zabezpečovací prevod
práva, and zabezpečovacie postúpenie pohľadávky;

 
 
(c)
a bankruptcy, insolvency or administration includes konkurzné konanie, konkurz,
reštrukturalizačné konanie, reštrukturalizácia, and nútená správa;

 
 
(d)
being bankrupt or insolvent includes being v úpadku, predlžený, platobne
neschopný, v konkurze, v reštrukturalizácii, and v nútenej správe;

 
 
(e)
an expropriation, attachment, sequestration, distress, execution or analogous
process includes vyvlastnenie, exekúcia and výkon rozhodnutia;

 
 
(f)
winding up, administration or dissolution includes likvidácia, zrušenie s
likvidáciou, zrušenie bez likvidácie bez právneho nástupcu, konkurzné konanie,
konkurz, reštrukturalizačné konanie, reštrukturalizácia, and nútená správa;

 
 
(g)
a receiver, administrator, administrative receiver, compulsory manager or
similar officer includes likvidátor, konkurzný správca (including predbežný
správca), reštrukturalizačný správca, nútený správca, and súdny exekútor;

 
 
(h)
a moratorium includes reštrukturalizačné konanie and reštrukturalizácia; and

 
 
(i)
constitutional documents includes spoločenská zmluva, zakladateľská listina,
zakladateľská zmluva, zriaďovacia listina, štatút, and stanovy.

 
14

--------------------------------------------------------------------------------


 
2.
FACILITY

 
2.1
Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Company a revolving credit facility in an aggregate amount equal to the Total
Commitments.
 
2.2
Nature of a Finance Party's rights and obligations

 
Unless all the Finance Parties agree otherwise:
 
 
(a)
the obligations of a Finance Party under the Finance Documents are several;

 
 
(b)
failure by a Finance Party to perform its obligations does not affect the
obligations of any other person under the Finance Documents;

 
 
(c)
no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

 
 
(d)
the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 
 
(e)
a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 
 
(f)
a debt arising under the Finance Documents to a Finance Party is a separate and
independent debt.

 
3.
PURPOSE

 
3.1
Loans

 
Each Loan may be used for general corporate purposes.
 
3.2
No obligation to monitor

 
No Finance Party is bound to monitor or verify the utilisation of the Facility.
 
4.
CONDITIONS PRECEDENT

 
4.1
Conditions precedent documents

 
A Request may not be given until the Facility Agent has notified the Company and
the Lenders that it has received all of the documents and evidence set out in
Schedule 2 (Conditions precedent documents) in form and substance satisfactory
to the Facility Agent.  The Facility Agent must give this notification to the
Company and the Lenders promptly upon being so satisfied.
 
4.2
Further conditions precedent

 
(a)
The first Request may not be given:

 
 
(i)
if there are any borrowings under the Existing Facility A outstanding or to be
outstanding on both the date of the Request and the Utilisation Date, until such
outstanding borrowings are repaid or prepaid in whole by the Company on or
before the Utilisation Date in accordance with the terms of the Existing
Facility Agreement A; and

 
15

--------------------------------------------------------------------------------


 
 
(ii)
if there are any amounts of any commitments of the lenders under the Existing
Facility A unutilised on both the date of the Request and the Utilisation Date,
until such unutilised amounts of such commitments are irrevocably cancelled in
whole by the Company on or before the Utilisation Date in accordance with the
terms of the Existing Facility Agreement A.

 
(b)
The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Utilisation Date for that Loan:

 
 
(i)
the Repeating Representations are correct in all material respects; and

 
 
(ii)
no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

 
4.3
Drawstop

 
A Request may not be made in any case where the Company is in default under the
Existing Facility B of any payment obligation (or payment obligations in
aggregate) in an amount equal to or in excess of EUR 500,000 or its equivalent
in other currencies (a Drawstop Event).  Following a Drawstop Event, no further
Requests may be made until the Facility Agent notifies the Company in writing
that it may submit a Request. The Facility Agent shall so notify the Company
promptly after the Facility Agent receives evidence reasonably satisfactory to
it that such default or defaults: (i) are no longer outstanding; or (ii) are
waived in accordance with the Existing Facility Agreement B; or (iii) a
combination of (i) and (ii), whereby, following such waivers (if any), such
default or defaults (if any) are in aggregate in an amount less than EUR 500,000
or its equivalent in other currencies.
 
4.4
Maximum number of Loans

 
Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than five Loans outstanding.
 
5.
UTILISATION

 
5.1
Giving of Requests

 
(a)
The Company may borrow a Loan by giving to the Facility Agent a duly completed
Request.

 
(b)
Unless the Facility Agent otherwise agrees, the latest time for receipt by the
Facility Agent of a duly completed Request is 11.00 a.m. one Business Day before
the Rate Fixing Day for the proposed borrowing.

 
(c)
Each Request is irrevocable unless otherwise agreed by the Facility Agent upon
the approval of the Majority Lenders.

 
5.2
Completion of Requests

 
A Request will not be regarded as having been duly completed unless:
 
 
(a)
the Utilisation Date is a Business Day falling within the Availability Period;

 
 
(b)
the amount of the Loan requested is:

 
16

--------------------------------------------------------------------------------


 
 
(i)
a minimum of €5,000,000 and an integral multiple of €250,000 or an amount which
complies with Clause 6 (Optional Currencies);

 
 
(ii)
the maximum undrawn amount available under the Facility on the proposed
Utilisation Date; or

 
 
(iii)
such other amount as the Facility Agent may agree; and

 
 
(c)
the proposed currency and Term comply with this Agreement.

 
Only one Loan may be requested in a Request.
 
5.3
Advance of Loan

 
(a)
The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 
(b)
The amount of each Lender’s share of the requested Loan will be its Pro Rata
Share on the proposed Utilisation Date.

 
(c)
No Lender is obliged to participate in a Loan if, as a result:

 
 
(i)
its share in the Loans would exceed its Commitment; or

 
 
(ii)
the Loans would exceed the Total Commitments.

 
(d)
If the conditions set out in this Agreement have been met, each Lender must make
its share in the requested Loan available to the Facility Agent for the Company
through its Facility Office on the Utilisation Date.

 
6.
OPTIONAL CURRENCIES

 
6.1
General

 
In this Clause:
 
Agent's Spot Rate of Exchange means the Facility Agent's spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with euros as of noon on a particular day.
 
euro amount of a Loan or part of a Loan means:
 
 
(a)
if the Loan is denominated in euros, its amount; or

 
 
(b)
if the Loan is denominated in an Optional Currency, its equivalent in euros
calculated on the basis of the Facility Agent's Spot Rate of Exchange one
Business Day before the Rate Fixing Day for that Term.

 
Optional Currency means any currency (other than euros) in which a Loan may be
denominated under this Agreement.
 
6.2
Selection

 
(a)
The Company must select the currency of a Loan in its Request.

 
17

--------------------------------------------------------------------------------


 
(b)
The amount of a Loan requested in an Optional Currency must be a minimum amount
of the equivalent of €5,000,000 in the Optional Currency and in integral
multiples of the equivalent of €250,000 in the Optional Currency.

 
(c)
Unless the Facility Agent otherwise agrees, the Loans may not be denominated at
any one time in more than four currencies.

 
6.3
Conditions relating to Optional Currencies

 
(a)
A Loan may be denominated in an Optional Currency for a Term if:

 
 
(i)
that Optional Currency is readily available in the amount required and freely
convertible into euros in the relevant interbank market on the Rate Fixing Day
and the first day of that Term; and

 
 
(ii)
that Optional Currency is Canadian Dollars, Czech Koruna or US Dollars or has
been previously approved by the Facility Agent (acting on the instructions of
all the Lenders).

 
(b)
If the Facility Agent has received a request from the Company for a currency
(other than the Optional Currency specified in Clause 6.3(a)(ii)) to be approved
as an Optional Currency, the Facility Agent must, within five Business Days,
confirm to the Company:

 
 
(i)
whether or not the Lenders have given their approval; and

 
 
(ii)
if approval has been given, the minimum amount (and, if required, integral
multiples) for any Loan in that currency.

 
6.4
Revocation of currency

 
(a)
Notwithstanding any other term of this Agreement, if before 9.30 a.m. on any
Rate Fixing Day the Facility Agent receives notice from a Lender that:

 
 
(i)
the Optional Currency requested is not readily available to it in the relevant
interbank market in the amount and for the period required; or

 
 
(ii)
participating in a Loan in the proposed Optional Currency might contravene any
law or regulation applicable to it,

 
the Facility Agent must give notice to the Company to that effect promptly and
in any event before noon on that day.
 
(b)
In this event:

 
 
(i)
that Lender must participate in the Loan in euros; and

 
 
(ii)
the share of that Lender in the Loan and any other similarly affected Lender(s)
will be treated as a separate Loan denominated in euros during that Term.

 
(c)
Any part of a Loan treated as a separate Loan under this Subclause will not be
taken into account for the purposes of any limit on the number of Loans or
currencies outstanding at any one time.

 
(d)
A Loan will still be treated as a Rollover Loan if it is not denominated in the
same currency as the maturing Loan by reason only of the operation of this
Subclause.

 
18

--------------------------------------------------------------------------------


 
6.5
Optional Currency equivalents

 
The equivalent in euros of a Loan or part of a Loan in an Optional Currency for
the purposes of calculating:
 
 
(a)
whether any limit under this Agreement has been exceeded;

 
 
(b)
the amount of a Loan;

 
 
(c)
the share of a Lender in a Loan;

 
 
(d)
the amount of any repayment or prepayment of a Loan; or

 
 
(e)
the undrawn amount of a Lender's Commitment,

 
is its euro amount.
 
6.6
Notification

 
The Facility Agent must notify the Lenders and the Company of the relevant euro
amount (and the applicable Agent's Spot Rate of Exchange) promptly after they
are ascertained.
 
7.
REPAYMENT

 
(a)
The Company must repay each Loan made to it in full on its Maturity Date.

 
(b)
Where the Maturity Date for an outstanding Loan coincides with the Utilisation
Date for a new Loan to be denominated in the same currency as the outstanding
Loan, the Facility Agent will apply the new Loan in or towards repayment of the
outstanding Loan so that:

 
 
(i)
where the amount of the outstanding Loan exceeds the amount of the new Loan, the
Company will only be required to repay the excess;

 
 
(ii)
where the amount of the outstanding Loan is exactly the same as the amount of
the new Loan, the Company will not be required to make any payment;

 
 
(iii)
where the amount of the new Loan exceeds the amount of the outstanding Loan, the
Company will not be required to make any payment and the excess will be advanced
to the Company,

 
provided that nothing in this paragraph (b) shall have the effect or be deemed
to have the effect of converting the whole of the Loan or any part of it into a
term loan.
 
(c)
Subject to the other terms of this Agreement, any amounts repaid under paragraph
7(a) may be re-borrowed.

 
8.
PREPAYMENT AND CANCELLATION

 
8.1
Mandatory prepayment - illegality

 
(a)
If at any time:

 
 
(i)
it is necessary under the laws and constitution of the Republic:

 
 
(A)
in order to enable any Lender to enforce its rights under the Finance Documents;
or

 
19

--------------------------------------------------------------------------------


 
 
(B)
by reason only of the execution, delivery and performance of this Agreement by
any Lender,

 
that any Lender should be licensed, qualified or otherwise entitled to carry on
business in the Republic;
 
 
(ii)
a Lender is or will be deemed to be resident, domiciled or carrying on business
in or subject to the laws of the Republic by reason only of the execution,
delivery, performance and/or enforcement of any Finance Document;

 
 
(iii)
in any proceedings taken in the Republic in respect of any Finance Document or
for the enforcement of any Finance Document, the choice of English law as the
governing law of the Finance Document will not be recognised; or

 
 
(iv)
it is or becomes unlawful in any applicable jurisdiction for a Lender to give
effect to any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan,

 
and the occurrence of any of the foregoing causes a Lender (acting reasonably)
to believe it is materially prejudiced thereby then:
 

 
(I)
the relevant Lender must notify the Company (through the Facility Agent)
accordingly; and

 

 
(II)
the Company shall prepay that Lender's participation in all the Loans on the
date specified in paragraph (b) of this Clause 8.1, together with all other
amounts payable by it to that Lender under the Finance Documents and the
Commitment of that Lender shall forthwith be reduced to zero,

 
except that paragraphs (i) and (ii) of this Clause 8.1 do not apply to any
Lender acting through its Facility Office or having a permanently established
office or branch in the Republic.
 
(b)
The date for repayment or prepayment of a Lender's share in a Loan will be:

 
 
(i)
the last day of the current Term of that Loan; or

 
 
(ii)
if earlier, the date specified by the Lender in the notification under paragraph
(a)(iv)(I) of this Clause 8.1 and which must not be earlier than the last day of
any applicable grace period allowed by law.

 
8.2
Mandatory prepayment - change of control

 
(a)
The Company shall, within one Business Day after the occurrence of a Change of
Control notify such to the Facility Agent, and the Facility Agent shall promptly
notify each Lender thereof.  Such notice shall describe in reasonable detail the
facts and circumstances giving rise thereto and the date of such Change of
Control and each Lender may, by notice to the Company and the Facility Agent
given not later than ten days after the date of such Change of Control,
terminate its Commitment and declare any amounts payable by the Company under
the Finance Documents for its account to be, and such amounts shall become, due
and payable, in each case on the Business Day following the date of delivery of
the termination notice without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

 
(b)
For purposes of this Clause 8.2, the following terms have the following
meanings:


 
20

--------------------------------------------------------------------------------

 
 
A Change of Control shall occur if:
 
 
(i)
any "person" (as such term is used in Sections 13 (d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended, hereinafter, the "Exchange Act") is
or becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for the purposes of this sub-clause (i) such person
shall be deemed to have "beneficial ownership" of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 35% of
either the aggregate ordinary Voting Power or the aggregate equity value
represented by the issued and outstanding Equity Interests of U. S. Steel;

 
 
(ii)
during any period of twenty-five consecutive months, commencing before or after
the date of this Agreement, individuals who at the beginning of such twenty-five
month period were directors of U. S. Steel (together with any replacement or
additional directors whose election was recommended by the incumbent directors
of U. S. Steel or who were elected by a majority of directors then in office)
cease to constitute a majority of the board of directors of U. S. Steel;

 
 
(iii)
the adoption of a plan relating to the liquidation or dissolution of U. S.
Steel;

 
 
(iv)
the merger or consolidation of U. S. Steel with or into another entity, or the
merger of another entity with or into U. S. Steel, other than a merger or
consolidation transaction in which holders of Equity Interests representing 100%
of the ordinary Voting Power represented by the Equity Interests in U. S. Steel
immediately prior to such transaction own directly or indirectly at least a
majority of the ordinary Voting Power represented by the Equity Interests (or
other securities into which such securities are converted as part of such merger
or consolidation transaction) in the surviving person resulting from such merger
or consolidation transaction, and in substantially the same proportion as before
the transaction; or

 
 
(v)
the sale of all or substantially all the assets of U. S. Steel (determined on a
consolidated basis) to another person.

 
Equity Interests means: (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person; or (ii) any warrants,
options or other rights to acquire such shares or interests.
 
Voting Power as applied to the stock of any corporation means the total voting
power represented by all outstanding Voting Stock of such corporation.
 
Voting Stock as applied to the stock of any corporation means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such corporation, other than stock having such power only by
reason of the happening of a contingency.
 
8.3
Voluntary prepayment

 
(a)
The Company may, by giving not less than 30 Business Days' prior notice to the
Facility Agent, prepay any Loan at any time in whole or in part.

 
(b)
A prepayment of part of a Loan must be in a minimum amount of €5,000,000 and an
integral multiple of €250,000 (or its equivalent in an Optional Currency).


 
21

--------------------------------------------------------------------------------

 
 
(c)
A prepayment of all or part of a Loan must be on an Interest Payment Date.

 
8.4
Automatic cancellation

 
The Commitment of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.
 
8.5
Voluntary cancellation

 
(a)
The Company may, by giving not less than five Business Days' prior notice to the
Facility Agent, cancel the unutilised amount of the Total Commitments in whole
or in part.

 
(b)
Partial cancellation of the Total Commitments must be in a minimum amount of
€10,000,000 and an integral multiple of €250,000.

 
(c)
Any cancellation in part will be applied against the Commitment of each Lender
pro rata.

 
8.6
Right of repayment and cancellation of a single Lender

 
(a)
If the Company is, or will be, required to pay to a Lender:

 
 
(i)
a Tax Payment; or

 
 
(ii)
an Increased Cost,

 
the Company may, while the requirement continues, give notice to the Facility
Agent requesting prepayment and cancellation in respect of that Lender.
 
(b)
After notification under paragraph (a) of this Clause 8.6:

 
 
(i)
the Company must repay or prepay that Lender's share in each Loan on the date
specified in paragraph (c) of this Clause 8.6; and

 
 
(ii)
the Commitment of that Lender will be immediately cancelled.

 
(c)
The date for repayment or prepayment of a Lender's share in a Loan will be:

 
 
(i)
the last day of the Term for that Loan; or

 
 
(ii)
if earlier, the date specified by the Company in its notification.

 
8.7
Right of repayment and cancellation of a Specified Lender

 
(a)
If any Lender becomes a Specified Lender:

 
 
(i)
it must notify the Company (through the Facility Agent) immediately; and

 
 
(ii)
until the Lender ceases to be a Specified Lender, the Company may (upon a prior
written consent of all Lenders other than the relevant Specified Lender, such
consent not to be unreasonably withheld or delayed) give notice to the Facility
Agent requesting repayment or prepayment and cancellation in respect of that
Specified Lender; provided, however, that:

 
 
(A)
receipt of the notice referred to in paragraph (i) above shall not be a
condition precedent to the giving of notice by the Company pursuant to this
paragraph (ii), and


 
22

--------------------------------------------------------------------------------

 
 
 
(B)
the Company may notify the Facility Agent of a repayment or prepayment and
cancellation and repayment in respect of a Specified Lender pursuant to this
Clause 8.7 without the prior written consent of the Lenders otherwise required
under this paragraph (ii) up to an aggregate amount of EUR 50,000,000, if on any
of: (AA) the date of delivery of the repayment or prepayment and cancellation
notice to the Facility Agent or (BB) date of making the repayment or prepayment
(if any) there is no Default outstanding.

 
(b)
The Facility Agent shall as soon as practicable after receipt of a notice under
paragraph (a)(i) above, notify all the Lenders.

 
(c)
After notice under paragraph (a)(ii) of this Clause 8.7:

 
 
(i)
the Company must repay or prepay that Specified Lender's share in each Loan on
the date specified in paragraph (d) of this Clause 8.7; and

 
 
(ii)
the Commitment of that Specified Lender will be immediately cancelled.

 
(d)
The date for repayment or prepayment of the Specified Lender's share in a Loan
will be:

 
 
(i)
the last day of the Term for that Loan; or

 
 
(ii)
if earlier, the date specified by the Company in its notification under
paragraph (a)(ii) of this Clause 8.7.

 
8.8
Re-borrowing of Loans

 
Any voluntary prepayment of a Loan under Clause 8.3 (Voluntary prepayment) may
be re-borrowed on the terms of this Agreement. Any other prepayment of a Loan
may not be re-borrowed.
 
8.9
Miscellaneous provisions

 
(a)
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loans and Commitments.
The Facility Agent must notify the Lenders promptly of receipt of any such
notice.

 
(b)
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

 
(c)
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 
(d)
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

 
(e)
No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.


 
23

--------------------------------------------------------------------------------

 
 
9.
INTEREST

 
9.1
Calculation of interest

 
The rate of interest on each Loan for its Term is the percentage rate per annum
equal to the aggregate of the applicable:
 
 
(a)
Margin;

 
 
(b)
IBOR; and

 
 
(c)
Mandatory Cost.

 
9.2
Payment of interest

 
Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-month
intervals after the first day of that Term (each an Interest Payment Date).
 
9.3
Interest on overdue amounts

 
(a)
If the Company fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 
(b)
Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be two per cent. per annum above the rate that would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
in the currency of the overdue amount. For this purpose, the Facility Agent may
(acting reasonably):

 
 
(i)
select successive Terms of any duration of up to three months; and

 
 
(ii)
determine the appropriate Rate Fixing Day for that Term.

 
(c)
Notwithstanding paragraph (b), if the overdue amount is a principal amount of a
Loan and becomes due and payable before the last day of its current Term, then:

 
 
(i)
the first Term for that overdue amount will be the unexpired portion of that
Term; and

 
 
(ii)
the rate of interest on the overdue amount for that first Term will be one per
cent. per annum above the rate then payable on that Loan.

 
After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) of this
Clause 9.3.
 
(d)
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

 
9.4
Notification of rates of interest

 
The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 
24

--------------------------------------------------------------------------------

 
 
9.5
Acknowledgement

 
The Company acknowledges and confirms for the benefit of the Finance Parties who
are banks or branches of foreign banks incorporated in the Slovak Republic that
it has been informed about the amount of the annual percentage rate of interest
of the Loan and on the fees that the Company shall pay under the Finance
Documents in compliance with section 37(2) of the Slovak Act No. 483/2001 Coll.
as amended.
 
10.
TERMS

 
10.1
Selection

 
(a)
Each Loan has one Term only.

 
(b)
The Company must select the Term for a Loan in the relevant Request.

 
(c)
Subject to the following provisions of this Clause, each Term for a Loan will be
one or two weeks, or one, two, three or six months.

 
10.2
No overrunning the Final Maturity Date

 
If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date in which case the Company will have
no obligation to pay Break Costs or other costs arising from the shortening.
 
10.3
Notification

 
The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.
 
11.
MARKET DISRUPTION

 
11.1
Failure of a Reference Bank to supply a rate

 
If IBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by noon on a Rate Fixing Day, the applicable IBOR
will, subject as hereinafter provided, be calculated on the basis of the rates
of the remaining Reference Banks.
 
11.2
Market disruption

 
(a)
In this Clause, each of the following events is a market disruption event:

 
 
(i)
IBOR is to be calculated by reference to the Reference Banks but no, or only
one, Reference Bank supplies a rate by noon on the Rate Fixing Day; or

 
 
(ii)
the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 30 per cent.
of that Loan that the cost to them of obtaining matching deposits in the
relevant interbank market is in excess of IBOR for the relevant Term.

 
(b)
The Facility Agent must promptly notify the Company and the Lenders of a market
disruption event.

 
(c)
After notification under paragraph (b), the rate of interest on each Lender's
share in the affected Loan for the relevant Term will be the aggregate of the
applicable:


 
25

--------------------------------------------------------------------------------

 
 
 
(i)
Margin;

 
 
(ii)
rate notified to the Facility Agent by that Lender as soon as practicable, and
in any event before interest is due to be paid in respect of that Term, to be
that which expresses as a percentage rate per annum the cost to that Lender of
funding its share in that Loan from whatever source it may reasonably select;
and

 
 
(iii)
Mandatory Cost.

 
11.3
Alternative basis of interest or funding

 
(a)
If a market disruption event occurs and the Facility Agent or the Company so
requires, the Company and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan.

 
(b)
Any alternative basis agreed will be, with the prior consent of all the Lenders,
binding on all the Parties.

 
12.
TAXES

 
12.1
Gross-up

 
All payments by the Company under the Finance Documents shall be made without
any deduction and free and clear of and without deduction for or on account of
any Taxes, except to the extent that the Company is required by law to make
payment subject to any Taxes.  If any Relevant Tax or amounts in respect of any
Relevant Tax must be deducted from any amounts payable or paid by the Company,
or paid or payable by the Facility Agent to a Lender, under the Finance
Documents, the Company shall, subject to Clause 12.4 (Exception to the
gross-up), pay such additional amounts as may be necessary to ensure that the
relevant Lender receives a net amount equal to the full amount which it would
have received had payment not been made subject to Relevant Tax.
 
12.2
Tax receipts

 
All Taxes required by law to be deducted or withheld by the Company from any
amounts paid or payable under the Finance Documents shall be paid by the Company
when due and the Company shall, within 15 days of receipt of evidence of the
payment being made, deliver the same to the Facility Agent.
 
12.3
Reimbursement of tax credit

 
If the Company pays a Tax Payment under Clause 12.1 (Gross-up) for the account
of a Lender, and the Lender effectively obtains, or could have effectively
obtained by taking reasonable action (in which case the Lender shall be treated
as actually having obtained), a refund of Tax, or credit against Tax, by reason
of that Tax Payment (a Tax Credit), then the Lender shall reimburse to the
Company such amount as the Lender shall reasonably determine to be the
proportion of the Tax Credit as will leave the Lender (after that reimbursement)
in no better or worse position than it would have been in if the Tax Payment had
not been required.  Notwithstanding the foregoing, a Lender may choose not to
make or to limit the amount or alter the timing of any Tax Credit if to do
otherwise would result in a material adverse effect to the Lender or on its
relationship with the relevant Tax authority.  Upon reasonable request from the
Company, the Lender shall provide the Company with a certification concerning
whether or not a Tax Credit was obtained or was attempted to be obtained by the
Lender as well as reasonable detail concerning the amount of the Tax Credit.  No
Finance Party is obliged to disclose any information regarding its Tax affairs
or computations to any other person.

 
26

--------------------------------------------------------------------------------

 
 
12.4
Exception to the gross-up

 
The Company is not required to pay an additional amount for the account of a
Lender under Clause 12.1 (Gross-up):
 
 
(i)
to the extent that the obligation to pay the additional amount would not have
arisen but for the failure by that Lender to provide (within a reasonable period
after being requested to do so by the Company or the Facility Agent and at the
cost of the Company) any form, certificate or other documentation:

 
 
(A)
the provision of which would have relieved (in whole or in part) the Company
from the relevant withholding obligation; and

 
 
(B)
which it is fully within the power of the Lender to provide;

 
 
(ii)
if that Lender has not complied with its obligations under Clause 12.5(a) (Tax
confirmation) for a period of 90 days from the date that Lender became aware
that it could not give the confirmation referred to in Clause 12.5(a) (Tax
confirmation); or

 
 
(iii)
the confirmation provided by that Lender under Clause 12.5(a) (Tax confirmation)
is incorrect when made.

 
12.5
Tax confirmation

 
(a)
Each Lender (other than a Lender with its Facility Office situated in the
Republic) confirms to the Company that on the date of this Agreement (or if it
only subsequently becomes a Party to this Agreement, on that date) under the
terms of a double taxation treaty between the jurisdiction in which that Lender
is resident and the Republic payments due to it under the Finance Documents may
be made without deduction or withholding on account of any Tax imposed or levied
by the Republic (or any political subdivision or taxing authority of the
Republic) under the laws of the Republic, as interpreted and applied at that
time.

 
(b)
If a Lender becomes aware that it could not, on any particular day, give the
confirmation referred to in paragraph (a) of this Clause 12.5, it shall promptly
but in any event within 90 days, notify such to the Company (through the
Facility Agent).

 
12.6
Stamp taxes

 
The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.
 
12.7
Value added taxes

 
(a)
Any amount (including costs, fees and expenses) payable under a Finance Document
by the Company is exclusive of any value added tax or similar tax that might be
chargeable in connection with that amount.  If any such value added tax or
similar tax is chargeable, the Company must pay (in addition to and at the same
time as it pays that amount) an amount equal to the amount of that value added
tax or similar tax.


 
27

--------------------------------------------------------------------------------

 
 
(b)
The obligation of the Company under paragraph (a) of this Clause 12.7 will be
reduced to the extent that the Finance Party is entitled to repayment or a
credit in respect of the relevant value added tax or similar tax.

 
13.
INCREASED COSTS

 
13.1
Increased Costs

 
Except as hereinafter provided in this Clause, the Company must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party or its
Holding Company as a result of:
 
 
(a)
the introduction of, or any change in, or any change in the interpretation, or
application of, any law or regulation; or

 
 
(b)
compliance with any law or regulation made after the date of this Agreement.

 
Each Finance Party agrees to notify the Company promptly upon becoming aware
that this Clause 13.1 applies.
 
13.2
Exceptions

 
The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
 
 
(a)
compensated for under another Clause or would have been but for an exception to
that Clause;

 
 
(b)
a tax on the overall net income of a Finance Party or its Holding Company;

 
 
(c)
attributable to a Finance Party or its Holding Company wilfully failing to
comply with any law or regulation; or

 
 
(d)
attributable to the failure of the relevant Finance Party or its Holding Company
to notify the Company of that increased cost within 45 days of becoming aware of
it.

 
13.3
Claims

 
(a)
A Finance Party intending to make a claim for an Increased Cost must notify the
Facility Agent of the circumstances giving rise to and the amount of the claim,
following which the Facility Agent will promptly notify the Company.

 
(b)
Each Finance Party must, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Cost.

 
14.
MITIGATION

 
14.1
Mitigation

 
If circumstances arise that would, or would on the giving of notice, result in:
 
 
(a)
any additional amounts becoming payable under Clause 12 (Taxes); or

 
 
(b)
any amount becoming payable under Clause 13 (Increased Costs); or


 
28

--------------------------------------------------------------------------------

 
 
 
(c)
any prepayment or cancellation under Clause 8 (Prepayment and Cancellation); or

 
 
(d)
a Finance Party incurring any cost of complying with the minimum reserve
requirements of its supervising and regulating entity,

 
then, without limiting the obligations of the Company under this Agreement and
without prejudice to the terms of Clauses 12 (Taxes), 13 (Increased Costs) and 8
(Prepayment and Cancellation), the relevant Lender shall, in consultation with
the Company, take such reasonable steps as may be open to it to mitigate or
remove the relevant circumstance, including (without limitation) changing its
Facility Office to one in another jurisdiction or the transfer of its rights and
obligations under this Agreement to another person, unless to do so might (in
the reasonable opinion of the Lender) be materially prejudicial to it.
 
15.
PAYMENTS

 
15.1
Place

 
Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:
 
 
(a)
in the principal financial centre of the country of the relevant currency; or

 
 
(b)
in the case of euro, in the principal financial centre of a Participating Member
State or London,

 
as it may notify to that Party for this purpose by not less than ten Business
Days' prior notice.
 
15.2
Funds

 
Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
acting reasonably specify to the Party concerned as being customary at the time
for the settlement of transactions in the relevant currency in the place for
payment.
 
15.3
Distribution

 
(a)
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as hereinafter provided, be made available by the
Facility Agent to that Party by payment (as soon as practicable after receipt)
to its account with such office or bank:

 
 
(i)
in the principal financial centre of the country of the relevant currency; or

 
 
(ii)
in the case of euro, in the principal financial centre of a Participating Member
State or London,

 
as it may notify to the Facility Agent for this purpose by not less than ten
Business Days' prior notice.
 
(b)
The Facility Agent may apply any amount received by it for the Company in or
towards payment (as soon as practicable after receipt) of any amount due from
the Company under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.


 
29

--------------------------------------------------------------------------------

 
 
(c)
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it.  However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount.  If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 
15.4
Currency

 
(a)
Unless a Finance Document specifies that payments under it are to be made in a
different manner, the currency of each amount payable under the Finance
Documents is determined under this Subclause.

 
(b)
Interest is payable in the currency in which the relevant amount in respect of
which it is payable is denominated.

 
(c)
A repayment or prepayment of any principal amount is payable in the currency in
which that principal amount is denominated on its due date.

 
(d)
Amounts payable in respect of Taxes, fees, costs and expenses are payable in the
currency in which they are incurred.

 
(e)
Each other amount payable under the Finance Documents is payable in euros.

 
15.5
No set-off or counterclaim

 
All payments made by the Company under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.
 
15.6
Business Days

 
(a)
If a payment under the Finance Documents is due on a day that is not a Business
Day, the due date for that payment will instead be the next Business Day.

 
(b)
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 
15.7
Partial payments

 
(a)
If any Administrative Party receives a payment insufficient to discharge all the
amounts then due and payable by the Company under the Finance Documents, the
Administrative Party must apply that payment towards the obligations of the
Company under the Finance Documents in the following order:

 
 
(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Administrative Parties under the Finance Documents;

 
 
(ii)
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

 
 
(iii)
thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and


 
30

--------------------------------------------------------------------------------

 
 
 
(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
(b)
The Facility Agent must, if so directed by all the Lenders, vary the order set
out in sub-paragraphs (a)(ii) to (iv) of this Clause 15.7.

 
(c)
This Sub-clause will override any appropriation made by the Company.

 
15.8
Timing of payments

 
If a Finance Document does not provide for when a particular payment is due,
that payment will be due 30 days after receipt by the Company of a claim
(accompanied by, if available, separate invoices) signed on behalf of the
relevant Finance Party specifying the amount due, the provision of the Finance
Document under which the Company’s liability to pay arises and setting out in
reasonable detail a calculation of the amount due.
 
16.
REPRESENTATIONS AND WARRANTIES

 
16.1
Representations and warranties

 
The Company makes the representations and warranties set out in this Clause 16
(Representations and warranties) to each Finance Party.
 
16.2
Status

 
(a)
It is a limited liability company duly organised and validly existing under the
laws of the Republic.

 
(b)
It has the power to own its property and Assets.

 
(c)
It has power to carry on its business as it is now being conducted.

 
16.3
Powers and authority

 
It has the power to enter into and perform, and has taken all necessary action
to authorise, the execution, delivery and performance of the Finance Documents
to which it is or will be a party and the transactions contemplated by those
Finance Documents.
 
16.4
Legal validity

 
Each Finance Document to which it is a party:
 
 
(a)
constitutes, or when executed will constitute, its legal, valid and binding
obligation enforceable in accordance with its terms; and

 
 
(b)
is in proper form for its enforcement in the Republic if accompanied by a
certified Slovak translation;

 
save that enforcement of the Company’s obligations under the Finance Documents
may be affected by insolvency, bankruptcy and similar laws affecting the rights
of creditors generally.
 
16.5
Non-conflict

 
The execution, delivery and performance of the Finance Documents to which it is
or will be a party by it will not:

 
31

--------------------------------------------------------------------------------

 
 
 
(a)
violate in any respect any provision of:

 
 
(i)
any applicable law or regulation of the Republic or any order of any
governmental, judicial or public body or authority in the Republic binding on
the Company; or

 
 
(ii)
the laws and documents incorporating and constituting the Company; or

 
 
(iii)
any mortgage, agreement or other financial undertaking or instrument to which
the Company is a party or which is binding upon or any Assets of the Company; or

 
 
(b)
to the best of the Company’s knowledge result in the creation or imposition of
any Security Interest on any Assets of the Company pursuant to the provisions of
any mortgage, agreement or other undertaking or instrument to which the Company
is a party or which is binding upon it.

 
16.6
No default

 
No Default is outstanding.
 
16.7
Authorisations

 
All authorisations and other requirements of governmental, judicial and public
bodies and authorities required by any member of the Group or advisable in
connection with the execution, delivery, performance, validity and
enforceability of the Finance Documents have been obtained or effected and are
in full force and effect.
 
16.8
Litigation

 
Except to the extent as disclosed in writing to the Facility Agent:
 
 
(a)
there is no litigation, arbitration or administrative proceedings relating to
any member of the Group that is material to the Company, the same are not
current or pending or, to the knowledge of the Company, threatened; and

 
 
(b)
no litigation, arbitration or administrative proceedings are current or pending
or, to the knowledge of the Company, threatened, which would reasonably be
expected to have a material adverse effect on the ability of the Company to
perform its obligations under the Finance Documents.

 
16.9
Title

 
Except to the extent disclosed in writing to the Facility Agent, it has valid
leases or good and marketable title to all its material Fixed Assets which are
reflected in the most recent audited consolidated financial statements of the
Group delivered to the Facility Agent under Clause 16.15 (Financial statements),
subject to any disposal permitted under Clause 18.6 (Disposals) and to no
Security Interest securing Financial Indebtedness over such Fixed Assets, except
any Permitted Security Interest.
 
16.10
Borrowing limits

 
The borrowing of the full amount available under this Agreement will not cause
any limit on its borrowing or other powers or on the exercise of such powers by
its board of directors whether imposed by the Company's Articles of Association
or similar document or by statute, regulation, or agreement, to be exceeded.

 
32

--------------------------------------------------------------------------------

 
 
16.11
Immunity

 
Subject to any general provisions of law with respect to immunity of certain
assets from attachment and from execution, referred to in any legal opinion
required under this Agreement, it is not entitled to claim immunity from suit,
attachment, enforcement or other legal process in the Republic.
 
16.12
Solvency

 
(a)
It is not insolvent (in Slovak: v úpadku); and

 
(b)
it has not taken any action nor, so far as it is aware have any steps been taken
or legal proceedings been started or threatened against it for winding-up,
dissolution, reorganisation, or bankruptcy the enforcement of any encumbrance
over its assets or for the appointment of a receiver, administrative receiver or
administrator, trustee or similar officer of it or of any or all of its assets
or revenues.

 
16.13
Information

 
(a)
All factual information provided in writing by an officer of any member of the
Group, U. S. Steel or any Subsidiary of U. S. Steel to the Finance Parties in
connection with the Finance Documents was true and accurate in all material
respects as at its date or (if appropriate) as at the date (if any) at which it
is stated to be given by that person.

 
(b)
Nothing was omitted from the information referred to in paragraph (a) of this
Clause 16.13 that, if disclosed, would make that information untrue or
misleading in any material respect.

 
(c)
Nothing has occurred since the date of the information referred to in paragraph
(a) of this Clause 16.13 that, if disclosed, would make that information untrue
or mislead in any material respect.

 
16.14
No notarial deed

 
No member of the Group has created any notarial deed (as referred to in section
41(2) of the Slovak Act No. 233/1995 Coll. as amended or section 274(e) of the
Slovak Act No. 99/1963 Coll., in its wording up to 31 August 2005 respectively)
in relation to any Financial Indebtedness.
 
16.15
Financial statements

 
Its audited consolidated financial statements most recently delivered to the
Facility Agent (which, at the date of this Agreement, are the financial
statements of the Company for the year ended 31 December 2009):
 
 
(a)
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

 
 
(b)
fairly represent its consolidated financial condition as at the date to which
they were drawn up,

 
except, in each case, as disclosed to the contrary in those financial
statements.

 
33

--------------------------------------------------------------------------------

 
 
16.16
Slovak Banking Act

 
(a)
It represents that it is not a person having any special relationship (osobitný
vzťah) as defined in the Slovak Act No. 483/2001 Coll., as amended, to any
Lender.

 
(b)
When making any payment under or in connection with any Finance Document, it
will use solely the funds owned by it.

 
(c)
It is entering into each Finance Document as a principal and not as agent and,
in its own name on its own account.

 
16.17
ERISA

 
Each Plan of the Company and of each ERISA Affiliate of the Company complies in
all material respects with all applicable requirements of law and
regulation.  No Reportable Event has occurred with respect to any Plan, and no
steps have been taken to terminate any Plan. Neither the Company nor any of its
ERISA Affiliates has had a complete or partial withdrawal from any Multiemployer
Plan (as defined by ERISA) or initiated any steps to do so.
 
16.18
Margin Regulations

 
Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.
 
16.19
Centre of Main Interests

 
Its Centre of Main Interests is situated in its jurisdiction of incorporation
and it has no Establishment in any other jurisdiction.
 
16.20
Material adverse change

 
Since 31 December 2009, there has not been any material adverse change in the
business, Assets, regulation or financial condition of the Company that would
reasonably be expected to have a material adverse effect on the Company's
ability to perform its obligations under the Finance Documents.
 
16.21
Times for making representations and warranties

 
(a)
The Company makes the representations and warranties set out in this Clause on
the date of this Agreement.

 
(b)
Unless a representation and warranty is expressed to be given at a specific
date, each representation and warranty is deemed to be repeated by the Company
on the date of each Request and the first day of each Term except that the
representations and warranties in Clause 16.5(a)(iii) and (b) (Non-conflict),
16.8(a) (Litigation) and 16.17 (ERISA) shall not be repeated by the Company.

 
(c)
When the representation and warranty in Clause 16.6 (No default) is repeated on
a Request for a Rollover Loan or the first day of a Term for a Loan (other than
the first Term for that Loan), the reference to a Default will be construed as a
reference to an Event of Default.

 
(d)
When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.


 
34

--------------------------------------------------------------------------------

 
 
17.
INFORMATION COVENANTS

 
17.1
Duration

 
The undertakings in this Clause 17 (Information Covenants) remain in force from
the date of this Agreement for so long as any amount is or may be outstanding
under any Finance Document.
 
17.2
Financial Information

 
The Company shall furnish to the Facility Agent in sufficient copies for all
Lenders:
 
 
(a)
the annual audited unconsolidated financial statements of the Company including
the report of independent auditors and accompanying notes for each of its
financial years as soon as practicable (and in any event within 30 days from the
date when the consolidated financial statements are required to be prepared by
law),

 
and
 
the annual audited consolidated financial statements of the Group including the
report of independent auditors and accompanying notes for each of its financial
years as soon as practicable (and in any event within 210 days after the end of
each of its financial years),
 
such financial statements:
 
 
(i)
to be prepared in accordance with the International Financial Reporting
Standards consistently applied;

 
 
(ii)
to be audited by an internationally recognised firm of accountants;

 
 
(iii)
to give a true and fair view of the financial condition of the Company or Group
(as applicable) and the result of its operations for the period ended on the
date to which such financial statements were prepared; and

 
 
(iv)
signed by the chief financial officer (or equivalent), or by two senior officers
of the Company;

 
 
(b)
the annual unaudited consolidated balance sheet and income statements of the
Group to be prepared in accordance with USGAAP consistently applied, annually,
i.e. for each of its financial years as soon as practicable (and in any event
within 120 days after the end of each of its financial years) certified by the
chief financial officer (or equivalent) of the Company; and

 
 
(c)
the quarterly unaudited consolidated financial statements of the Group to be
prepared in accordance with USGAAP consistently applied for the first three
quarters (i.e. each of the quarterly periods ending on 31 March, 30 June, and 30
September each year) of each financial year, whereas, for the avoidance of
doubt:

 
 
(i)
financial statements submitted for the quarter ending on 31 March shall contain
financial data for the period starting on 1 January of the given financial year
and ending on 31 March of the given financial year;


 
35

--------------------------------------------------------------------------------

 
 
 
(ii)
financial statements submitted for the quarter ending on 30 June shall contain
financial data for the period starting on 1 January of the given financial year
and ending on 30 June of the given financial year; and

 
 
(iii)
financial statements submitted for the quarter ending on 30 September shall
contain financial data for the period starting on 1 January of the given
financial year and ending on 30 September of the given financial year;

 
as soon as practicable (and in any event within 60 days after the end of the
relevant quarter) certified by the chief financial officer (or equivalent) of
the Company; and
 
 
(d)
together with the financial statements referred to in paragraph (a) of this
Clause 17.2, a certificate of the Company signed by the chief financial officer
(or equivalent) of the Company certifying:

 
 
(i)
that no Event of Default has occurred (or, if it has, specifying it and the
steps being taken to remedy it); and

 
 
(ii)
the identity of its all Subsidiaries:

 
 
(A)
whose total assets (being the total of fixed assets and current assets)
(consolidated in the case of a Subsidiary which itself has one or more
Subsidiaries) represent not less than 7.5 per cent, of the Company's total
consolidated fixed assets: and/or

 
 
(B)
whose gross revenues (being gross revenues less internal revenues (excluding
exceptionals), before operating expenses and depreciation) (consolidated in the
case of a Subsidiary which itself has one or more Subsidiaries) represent not
less than 7.5 per cent, of the consolidated gross revenues of the Group (being
gross revenues (excluding exceptionals) before operating expenses and
depreciation on a consolidated basis as shown in the Latest Accounts).

 
17.3
Information - miscellaneous

 
(a)
The Company shall furnish to the Facility Agent from time to time with
reasonable promptness, such further information regarding the business and
financial condition of the Company as the Facility Agent may reasonably request.

 
(b)
The Company shall promptly notify the Facility Agent of any material business or
financial event, including without limitation, any litigation, arbitration,
administrative or other proceedings being commenced, which would reasonably be
expected to adversely affect its ability to perform its obligations under the
Finance Documents.

 
(c)
Subject to paragraph (d) of this Clause 17.3, the Company must promptly on the
request of any Finance Party supply to that Finance Party any documentation or
other evidence that is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or prospective new Lender to carry out and be satisfied with the
results of all applicable know your customer requirements.

 
(d)
The Company is only required to supply any information under paragraph (a) of
this Clause 17.3, if the necessary information is not already available to the
relevant Finance Party and the requirement arises as a result of:


 
36

--------------------------------------------------------------------------------

 
 
 
(i)
the introduction of any change in (or in the interpretation, administration or
application of) any law or regulation made after the date of this Agreement;

 
 
(ii)
any change in the status of the Company or any change in the composition of
shareholders of the Company after the date of this Agreement; or

 
 
(iii)
a proposed assignment or transfer by the Lender of any of its rights and/or
obligations under this Agreement to a person that is not a Lender before that
assignment or transfer.

 
(e)
Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence that is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all know
your customer requirements.

 
(f)
The Company shall make its appropriate executives and employees available for a
conference call with the Finance Parties; such call to be held after the end of
each quarter ending on 31 March, 30 June, 30 September, and 31 December each
year, as promptly as practicable after U. S. Steel issues its report on Form
10-Q for each such quarter or Form 10-K for such year, as the case may be. This
conference call shall address the financial performance of the Company for the
quarter most recently ended and include information regarding sales, capacity
utilization, average realized price, operating income, depreciation, interest
expense, operating cash flow, capex, cash balances inventory and receivables.

 
17.4
Notification of Default

 
(a)
The Company must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 
17.5
Slovak banking regulations

 
(a)
Subject to paragraph (b) of this Clause 17.5, in case of any change to: (i) the
amount of the Company's registered capital; or (ii) the participation
interest(s) in the Company; or (iii) the voting rights attached to any and all
participation interest(s) in the Company, the Company must supply to the
Facility Agent in sufficient copies for all Lenders a list of its participants
reflecting the situation after such change, promptly after the effectiveness of
such change but in each case no later than within five Business Days after the
effectiveness of such change.

 
(b)
The Company is not obliged to supply the list of participants under paragraph
(a) of this Clause 17.5 if any such change concerns a participant (in Slovak:
spoločník) holding: (i) a participation interest not exceeding 10 per cent. of
the registered capital of the Company; or (ii) voting rights not exceeding 10
per cent. of all voting rights in the Company.

 
(c)
For the purposes of this Clause, a list of participants means a list of persons
(whether individuals or legal entities) holding: (i) a participation interest
exceeding 10 per cent. of the registered capital of the Company; or (ii) voting
rights exceeding 10 per cent. of all voting rights in the Company, containing:

 
 
(A)
in case of individuals, the name, family name, business name, identification
number or birth certificate number, permanent address or place of business (if
different from the permanent address) of that participant; and

 
 
(B)
in case of legal entities, the business name, the legal form, identification
number and the registered seat of that participant.


 
37

--------------------------------------------------------------------------------

 
 
18.
GENERAL COVENANTS

 
18.1
Authorisations

 
The Company shall obtain and promptly renew from time to time all authorisations
as may be required under any applicable law or regulation to enable it to
perform its obligations under the Finance Documents, or required for the
validity or enforceability of any Finance Document, shall comply with the terms
of the same and will ensure the availability and transferability of sufficient
foreign exchange to enable it to comply with its obligations under the Finance
Documents.
 
18.2
Corporate existence

 
(a)
The Company shall maintain its corporate existence and its right to carry on its
operations and will acquire, maintain and renew all rights, licences,
concessions, contracts, powers, privileges, leases, lands, sanctions and
franchises necessary or useful for the conduct of its operations except, in each
case, where the failure to do so would not reasonably be expected  to materially
adversely affect the Company's ability to perform its obligations under the
Finance Documents.

 
(b)
The Company shall not:

 
 
(i)
change its name; or

 
 
(ii)
change its financial year end from 31 December.

 
18.3
Insurance

 
The Company shall effect and maintain such insurance over and in respect of its
Assets and business covering such risks and in such amounts as U. S. Steel
maintains from time to time with respect to other similar steel-making
facilities owned by U. S. Steel, subject to such deductibles and other forms of
self-insurance as from time to time are generally applicable to such other
steel-making facilities provided such coverage is available to the Company on
similar or better terms.
 
18.4
Pari passu

 
The Company shall procure that its obligations under the Finance Documents do
and will constitute its direct, unconditional, unsecured, unsubordinated and
general obligations and do and will rank at least pari passu with all other
present and future unsecured and unsubordinated Financial Indebtedness issued,
created or assumed by it other than amounts which are afforded priority by
applicable law.
 
18.5
Negative pledge

 
The Company shall not without the prior consent of the Facility Agent in
writing, create, assume or permit to exist any Security Interest over all or any
of its Assets to secure Financial Indebtedness other than a Permitted Security
Interest.
 
18.6
Disposals

 
(a)
Except with the prior consent of the Facility Agent in writing or as provided in
paragraph (b) of this Clause 18.6, the Company shall not either in a single
transaction or in a series of transactions whether related or not and whether
voluntary or involuntary, sell, transfer, grant or lease or otherwise dispose of
(in each case whether conditionally or otherwise) any of its Fixed Assets other
than Permitted Disposals.


 
38

--------------------------------------------------------------------------------

 
 
(b)
Notwithstanding paragraph (a) of this Clause 18.6, in any financial year of the
Company, Fixed Assets having an aggregate book value in, or included for the
purposes of, the Latest Accounts, not exceeding the aggregate of 30 per cent. of
all Fixed Assets (as shown in or included for the purposes of the Latest
Accounts) may be disposed of where the disposal is on arm's length commercial
terms; provided, however, that in no case shall the Company be permitted to
dispose of more than 50 per cent of all Fixed Assets (as shown in or included
for purpose of the consolidated financial statement of the Company for the one
year period ended 31 December 2009).

 
18.7
Mergers

 
The Company shall not, without the prior consent of the Facility Agent in
writing, enter into any merger or other arrangement of a similar nature other
than a Permitted Merger.
 
18.8
Change of business

 
Except with the prior consent of the Facility Agent in writing, the Company
shall not make or threaten to make any substantial change in its business as
conducted on the date of this Agreement.
 
18.9
Environmental compliance

 
Except to the extent disclosed in writing to the Facility Agent, the Company
shall comply with applicable Environmental Law except where failure to do so
would not reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations under the Finance
Documents.  For this purpose, Environmental Law means:
 
 
(a)
all environmental authorisations applicable to the Company; and

 
 
(b)
all other applicable environmental laws, rules and regulations concerning the
protection of human health or the environment or the transportation of any
substance capable of causing harm to man or any other living organism or the
environment or public health or welfare, including, without limitation,
hazardous, toxic, radioactive or dangerous waste.

 
18.10
Borrowing

 
The Company shall not, and the Company shall procure that no member of the Group
shall incur any Financial Indebtedness other than:
 
 
(a)
Financial Indebtedness not exceeding €600,000,000 (or its equivalent) in
aggregate (including amounts borrowed under the Finance Documents);

 
 
(b)
Financial Indebtedness upon terms approved by the Facility Agent acting on the
instructions of the Majority Lenders;

 
 
(c)
currency and commodity hedging used only to mitigate the risks relating to
fluctuations in currencies and commodity prices, provided each such hedging
arrangement is entered into for a period no longer than 18 months;

 
 
(d)
for the avoidance of doubt, operating lease obligations;


 
39

--------------------------------------------------------------------------------

 
 
 
(e)
for the avoidance of doubt, trade payables and other contractual obligations to
suppliers and customers in the ordinary course of trading;

 
 
(f)
debt subordinated to the Loans under subordination agreements acceptable to the
Facility Agent; and

 
 
(g)
any refinancing of any of the foregoing up to the same principal amount.

 
18.11
No notarial deed

 
The Company shall not and the Company shall procure that no other member of the
Group will, create any notarial deed (as referred to in section 41(2) of the
Slovak Act No. 233/1995 Coll., as amended) in relation to any Financial
Indebtedness.
 
18.12
No Margin Stock

 
The Company may not:
 
 
(a)
extend credit for the purpose, directly or indirectly, of buying or carrying
Margin Stock; or

 
 
(b)
use any Loan or allow any Loan to be used, directly or indirectly, to buy or
carry Margin Stock or for any other purpose in violation of the Margin
Regulations.

 
18.13
Centre of Main Interests

 
The Company must not cause or allow its registered office or Centre of Main
Interests to be in, or maintain an Establishment in, any jurisdiction other than
its jurisdiction of incorporation.
 
19.
DEFAULT

 
19.1
Events of Default

 
Each of the events set out in Clauses 19.2 (Non-payment) to 19.10 (Ownership of
the Company) (both inclusive) is an Event of Default (whether or not caused by
any reason whatsoever outside the control of the Company or any other person).
 
19.2
Non-payment

 
The Company does not pay on the due date any amount payable by it under the
Finance Documents at the place at and in the currency in which it is expressed
to be payable and (if the failure to pay is caused solely by technical or
administrative error) it is not remedied within five Business Days of its due
date.
 
19.3
Breach of other obligations

 
The Company fails to comply with any of its obligations under the Finance
Documents (other than those referred to in Clause 19.2 (Non-payment)) and the
failure to comply (if it is capable of remedy) remains unremedied for 30 days
after the earlier of:
 
 
(a)
the day when the Facility Agent gives the Company notice of the failure to
comply; and

 
 
(b)
the day when the Company became aware of the failure to comply.


 
40

--------------------------------------------------------------------------------

 
 
19.4
Misrepresentation

 
Any representation, warranty or statement made or repeated in the Finance
Documents or in any written certificate or statement delivered, made or issued
by or on behalf of the Company under the Finance Documents or in connection with
the Finance Documents shall at any time be incorrect in any respect when so made
or repeated or deemed to be made or repeated and the circumstances giving rise
to such misrepresentation would reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations under
the Finance Documents.
 
19.5
Insolvency/enforcement

 
(a)
Any action shall be taken by the Company or one of its Affiliates for the
dissolution or termination of existence or liquidation of the Company; or

 
(b)
an application by the Company for bankruptcy (konkurz), restructuring
(reštrukturalizácia) or moratorium, or an arrangement with creditors of the
Company is entered into, or any other proceeding or arrangement by which the
Assets of the Company are submitted to the control of its creditors occurs or is
entered into; or

 
(c)
the Company is adjudged bankrupt pursuant to a final non-appealable order; or

 
(d)
there shall be appointed a liquidator, trustee, administrator, receiver or
similar officer of the Company or a receiver of all or substantially all of the
Assets of the Company; or

 
(e)
all or substantially all of the Assets of the Company shall be attached or
distrained upon or the same shall become subject at any time to any order of a
court or other process and such attachment, distraint, order or process shall
remain in effect and shall not be discharged within thirty days; or

 
(f)
the Company shall become insolvent (in Slovak: v úpadku) or be declared
insolvent by a competent governmental or judicial authority or shall admit in
writing its inability to pay its debts as they fall due; or

 
(g)
a moratorium shall be made or declared in respect of all or any Financial
Indebtedness of the Company.

 
19.6
Cessation of business

 
The Company ceases or threatens to cease to carry on the whole or a substantial
part of its business, save as permitted by Clause  18.6 (Disposals) and Clause
18.7 (Mergers).
 
19.7
Revocation of authorisation

 
(a)
Any authorisation or other requirement of any governmental, judicial or public
body or authority necessary to enable the Company under any applicable law or
regulation to perform its obligations under the Finance Documents or for its
businesses or required for the validity or enforceability of the Finance
Documents shall be modified, revoked, withdrawn or withheld in any material
respect or shall fail to remain in full force and effect for more than 30 days.

 
(b)
The Company fails to comply with any authorisation or other requirement set out
in paragraph (a) of this Clause 19.7.


 
41

--------------------------------------------------------------------------------

 
 
19.8
Expropriation

 
All or any substantial part of the Assets of the Company shall be seized or
expropriated by any authority.
 
19.9
Unlawfulness

 
At any time it is unlawful for the Company to perform such of its obligations
under the Finance Document as are, in the reasonable opinion of the Facility
Agent, material.
 
19.10
Ownership of the Company

 
The entire commercial participation of the Company (as determined on an
annualised basis for the financial year ended 31 December 2009) after the date
of this Agreement ceases to be directly or indirectly beneficially owned by U.
S. Steel, unless such cessation results from a Permitted Merger.
 
19.11
Acceleration

 
If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Company:
 
 
(a)
cancel all or any part of the Total Commitments; and/or

 
 
(b)
declare that all or part of any amounts outstanding under the Finance Documents
are:

 
 
(i)
immediately due and payable; and/or

 
 
(ii)
payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

 
Any notice given under this Subclause will take effect in accordance with its
terms.
 
20.
THE ADMINISTRATIVE PARTIES

 
20.1
Appointment and duties of the Facility Agent

 
(a)
Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 
(b)
Each Finance Party irrevocably authorises the Facility Agent to:

 
 
(i)
perform the duties and to exercise the rights, powers and discretions that are
specifically given to it under the Finance Documents, together with any other
incidental rights, powers and discretions; and

 
 
(ii)
enter into and deliver each Finance Document expressed to be entered into by the
Facility Agent.

 
(c)
The Facility Agent has only those duties that are expressly specified in the
Finance Documents.  Those duties are solely of a mechanical and administrative
nature.


 
42

--------------------------------------------------------------------------------

 
 
20.2
Role of the Arranger

 
Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party in connection with any Finance
Document.
 
20.3
No fiduciary duties

 
(a)
Nothing in the Finance Documents makes an Administrative Party a trustee or
fiduciary for any other Party or any other person.

 
(b)
No Administrative Party need hold in trust any moneys paid to it or recovered by
it for a Party in connection with the Finance Documents or be liable to account
for interest on those moneys.

 
20.4
Individual position of an Administrative Party

 
(a)
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

 
(b)
Each Administrative Party may:

 
 
(i)
carry on any business with the Company or its related entities (including acting
as an agent or a trustee for any other financing); and

 
 
(ii)
retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with the Company or its related
entities.

 
20.5
Reliance

 
The Facility Agent may:
 
 
(a)
rely on any notice or document believed by it to be genuine and correct and to
have been signed by, or with the authority of, the proper person;

 
 
(b)
rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 
 
(c)
engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Facility Agent); and

 
 
(d)
act under the Finance Documents through its personnel and agents.

 
20.6
Majority Lenders' instructions

 
(a)
The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents.  Any such instructions
given by the Majority Lenders will be binding on all the Lenders.  In the
absence of instructions, the Facility Agent may act as it considers to be in the
best interests of all the Lenders.

 
(b)
The Facility Agent may assume that unless it has received notice to the
contrary, any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised.


 
43

--------------------------------------------------------------------------------

 
 
(c)
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
security satisfactory to it, whether by way of payment in advance or otherwise,
against any liability or loss which it may incur in complying with the
instructions.

 
(d)
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings in
connection with any Finance Document.

 
20.7
Responsibility

 
(a)
No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document.

 
(b)
No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.

 
(c)
Without affecting the responsibility of the Company for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 
 
(i)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including, without
limitation, the financial condition and affairs of the Company and its related
entities and the nature and extent of any recourse against any Party or its
assets); and

 
 
(ii)
has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

 
20.8
Exclusion of liability

 
(a)
The Facility Agent is not liable or responsible to any other Finance Party for
any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 
(b)
No Party (other than the relevant Administrative Party) may take any proceedings
against any officers, employees or agents of an Administrative Party in respect
of any claim it might have against that Administrative Party or in respect of
any act or omission of any kind by that officer, employee or agent in connection
with any Finance Document.  Any officer, employee or agent of an Administrative
Party may rely on this Subclause and enforce its terms under the Contracts
(Rights of Third Parties) Act 1999.

 
(c)
The Facility Agent is not liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Facility Agent if the Facility Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Facility
Agent for that purpose.

 
(d)
(i)
Nothing in this Agreement will oblige any Administrative Party to satisfy any
know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.


 
44

--------------------------------------------------------------------------------

 
 
 
(ii)
Each Finance Party confirms to each Administrative Party that it is solely
responsible for any know your customer requirements it is required to carry out
and that it may not rely on any statement in relation to those requirements made
by any other person.

 
20.9
Default

 
(a)
The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred.  The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

 
(b)
If the Facility Agent:

 
 
(i)
receives notice from a Party referring to this Agreement, describing a Default
and stating that the event is a Default; or

 
 
(ii)
is aware of the non-payment of any principal, interest or fee payable to a
Finance Party (other than the Facility Agent or an Arranger) under this
Agreement,

 
it must promptly notify the other Finance Parties.
 
20.10
Information

 
(a)
The Facility Agent must promptly forward to the person concerned the original or
a copy of any document that is delivered to the Facility Agent by a Party for
that person.

 
(b)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 
(c)
Except as provided in paragraphs (a) and (b) of this Clause 20.10, the Facility
Agent has no duty:

 
 
(i)
either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including, without limitation, any information relating
to the financial condition or affairs of the Company or its related entities or
the nature or extent of recourse against any Party or its assets) whether coming
into its possession before, on or after the date of this Agreement; or

 
 
(ii)
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from the Company.

 
(d)
In acting as the Facility Agent, the Facility Agent will be regarded as acting
through its agency division which will be treated as a separate entity from its
other divisions and departments.  Any information acquired by the Facility Agent
which, in its opinion, is acquired by another division or department or
otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such..

 
(e)
The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group which was
supplied to it solely for the purpose of evaluating whether any waiver or
amendment is required in respect of any term of the Finance Documents.


 
45

--------------------------------------------------------------------------------

 
 
(f)
The Company irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information that, in its opinion, is received by it in its
capacity as the Facility Agent.

 
20.11
Indemnities

 
(a)
Without limiting the liability of the Company under the Finance Documents, each
Lender must indemnify the Facility Agent for that Lender's Pro Rata Share of any
loss or liability incurred by the Facility Agent in acting as the Facility Agent
(unless the Facility Agent has been reimbursed by the Company under a Finance
Document), except to the extent that the loss or liability is caused by the
Facility Agent's gross negligence or wilful misconduct.

 
(b)
If a Party owes an amount to the Facility Agent under the Finance Documents, the
Facility Agent may, after giving notice to that Party:

 
 
(i)
deduct from any amount received by it for that Party any amount due to the
Facility Agent from that Party under a Finance Document but unpaid; and

 
 
(ii)
apply that amount in or towards satisfaction of the owed amount.

 
That Party will be regarded as having received the amount so deducted.
 
20.12
Compliance

 
Each Administrative Party may refrain from doing anything (including, without
limitation, disclosing any information) which might, in its opinion, constitute
a breach of any law or regulation or be otherwise actionable at the suit of any
person, and may do anything which, in its opinion, is necessary or desirable to
comply with any law or regulation.
 
20.13
Resignation of the Facility Agent

 
(a)
The Facility Agent may resign and appoint any of its Affiliates as successor
Facility Agent by giving notice to the other Finance Parties and the Company.

 
(b)
Alternatively, the Facility Agent may resign by giving notice to the Finance
Parties and the Company, in which case the Majority Lenders may appoint a
successor Facility Agent.

 
(c)
If no successor Facility Agent has been appointed under paragraph (b) of this
Clause 20.13 within 30 days after notice of resignation was given, the Facility
Agent may appoint a successor Facility Agent.

 
(d)
The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Company prior to the appointment.  Any successor Facility Agent
must have an office in the Republic.

 
(e)
The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment.  On giving the
notification the successor Facility Agent will succeed to the position of the
Facility Agent and the term Facility Agent will thereafter mean the successor
Facility Agent.

 
(f)
The retiring Facility Agent must, at its own cost:

 
 
(i)
make available to the successor Facility Agent those documents and records and
provide any assistance as the successor Facility Agent may reasonably request
for the purposes of performing its functions as the Facility Agent under the
Finance Documents; and


 
46

--------------------------------------------------------------------------------

 
 
 
(ii)
enter into and deliver to the successor Facility Agent those documents and
effect any registrations as may be required for the transfer or assignment of
all of its rights and benefits under the Finance Documents to the successor
Facility Agent.

 
(g)
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Facility Agent, and,
subject to paragraph (f) of this Clause 20.13, it will have no further
obligations under any Finance Document.

 
(h)
The Majority Lenders may, by notice to the Facility Agent, require it to resign
under paragraph (b) of this Clause 20.13.

 
20.14
Relationship with Lenders

 
(a)
The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days' prior notice from that Lender to the
contrary.

 
(b)
The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 
(c)
The Facility Agent must keep a record of all the Parties and supply any other
Party with a copy of the record on request.  The record will include each
Lender's Facility Office(s) and contact details for the purposes of this
Agreement.

 
20.15
Facility Agent's management time

 
If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party.  This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.
 
20.16
Notice period

 
Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.
 
21.
EVIDENCE AND CALCULATIONS

 
21.1
Accounts

 
Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 
47

--------------------------------------------------------------------------------

 
 
21.2
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
 
21.3
Calculations

 
Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days or otherwise, depending on what the Facility Agent determines is market
practice.
 
22.
FEES

 
22.1
Facility Agent's fee

 
The Company must pay to the Facility Agent for its own account an agency fee in
the amount and manner agreed in the Fee Letter between the Facility Agent and
the Company.
 
22.2
Arrangement fee

 
The Company must pay to the Arrangers for their own account an arrangement fee
in the amount and manner agreed in the Fee Letter between the Arrangers and the
Company.
 
22.3
Commitment fee

 
(a)
The Company must pay to the Facility Agent for each Lender a commitment fee
computed at the rate of 0.90 per cent. per annum on the unutilised, uncancelled
amount of each Lender's Commitment.

 
(b)
Accrued commitment fee is payable quarterly in arrear. Accrued commitment fee is
also payable to the Facility Agent for a Lender on the date its Commitment is
cancelled in full.

 
23.
INDEMNITIES AND BREAK COSTS

 
23.1
Currency indemnity

 
(a)
If a Finance Party receives an amount in respect of the Company's liability
under the Finance Documents (other than by reason of the Facility Agent not
performing its obligations under this Agreement) or if that liability is
converted into a claim, proof, judgment or order in a currency other than the
currency (the contractual currency) in which the liability is expressed to be
payable under the relevant Finance Document:

 
 
(i)
the Company shall indemnify that Finance Party as an independent obligation
against any loss or liability arising out of or as a result of the conversion;

 
 
(ii)
if the amount received by that Finance Party, when converted into the
contractual currency at a market rate in the usual course of its business is
less than the amount owed in the contractual currency, the Company concerned
shall pay to that Finance Party an amount in the contractual currency equal to
the deficit; and

 
 
(iii)
the Company shall pay to the Finance Party concerned any exchange costs and
taxes payable in connection with any such conversion.


 
48

--------------------------------------------------------------------------------

 
 
(b)
The Company waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency other than that in which it is
expressed to be payable.

 
23.2
Other indemnities

 
(a)
The Company must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

 
 
(i)
the occurrence of any Event of Default;

 
 
(ii)
Clause 19.11 (Acceleration);

 
 
(iii)
any failure by the Company to pay any amount due under a Finance Document on its
due date, including any resulting from any distribution or redistribution of any
amount among the Lenders under this Agreement;

 
 
(iv)
(other than by reason of negligence or default by that Finance Party) a Loan not
being made after a Request has been delivered for that Loan; or

 
 
(v)
a Loan (or part of a Loan) not being prepaid in accordance with this Agreement.

 
The Company's liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Loan.
 
(b)
The Company must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent as a result of:

 
(i)
investigating any event which the Facility Agent reasonably believes to be a
Default; or

 
(ii)
acting or relying on any notice that the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised.

 
23.3
Break Costs

 
(a)
The Company must pay to each Lender its Break Costs as compensation if any part
of a Loan is prepaid.

 
(b)
Break Costs are the amount (if any) reasonably determined by the relevant Lender
by which:

 
 
(i)
the interest which that Lender would have received for the period from the date
of receipt of any part of its share in a Loan to the last day of the applicable
Term for that Loan if the principal received had been paid on the last day of
that Term;

 
exceeds
 
 
(ii)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Term.

 
(c)
Each Lender must promptly supply to the Facility Agent for the Company details
of the amount of any Break Costs claimed by it under this Clause 23.3.


 
49

--------------------------------------------------------------------------------

 
 
24.
EXPENSES

 
24.1
Initial costs

 
(a)
The Company must pay to or reimburse on demand the Facility Agent the amount of
all reasonable and documented costs and expenses (including without limitation
reasonable legal fees) reasonably incurred by the Facility Agent in connection
with the negotiation, preparation, printing, entry into of this Agreement, and
regardless of whether the Company utilises the facility under this Agreement.

 
(b)
In relation to the negotiation, preparation, printing, and entry into of the
Finance Documents up until the date of this Agreement, there shall be a cap on
legal fees of EUR 10,000 (plus VAT and reasonable and documented out-pf pocket
disbursements, if any).

 
24.2
Subsequent costs

 
The Company must pay to or reimburse on demand the Facility Agent the amount of
all costs and expenses (including legal fees) reasonably incurred by it in
connection with:
 
 
(a)
the negotiation, preparation, printing and entry into of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement;
and

 
 
(b)
any amendment, waiver or consent requested by or on behalf of the Company or
specifically allowed by this Agreement.

 
24.3
Enforcement costs

 
The Company must pay to each Finance Party the amount of all costs and expenses
(including reasonable legal fees) reasonably incurred by it in connection with
the enforcement of, or the preservation of any rights under, any Finance
Document.
 
25.
AMENDMENTS AND WAIVERS

 
25.1
Procedure

 
(a)
Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority
Lenders.  The Facility Agent may effect, on behalf of any Finance Party, an
amendment or waiver allowed under this Clause.

 
(b)
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under paragraph (a) of this Clause 25.1.  Any such
amendment or waiver is binding on all the Parties.

 
25.2
Exceptions

 
(a)
An amendment or waiver which relates to:

 
 
(i)
the definition of Majority Lenders in Clause 1.1 (Definitions);

 
 
(ii)
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

 
 
(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;


 
50

--------------------------------------------------------------------------------

 
 
 
(iv)
an increase in, or an extension of, a Commitment or the Total Commitments;

 
 
(v)
a term of a Finance Document which expressly requires the consent of each
Lender;

 
 
(vi)
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents; or

 
 
(vii)
this Clause 25.2,

 
may only be made with the consent of all the Lenders.
 
(b)
An amendment or waiver that relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 
(c)
A Fee Letter may be amended or waived with the agreement of the Administrative
Party that is a party to that Fee Letter and the Company.

 
25.3
Change of currency

 
If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.
 
25.4
Waivers and remedies cumulative

 
The rights of each Finance Party under the Finance Documents:
 
 
(a)
may be exercised as often as necessary;

 
 
(b)
are cumulative and not exclusive of its rights under the general law; and

 
 
(c)
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any right is not a waiver of that right.
 
26.
CHANGES TO THE PARTIES

 
26.1
Assignments and transfers by the Company

 
The Company may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.
 
26.2
Assignments and transfers by Lenders

 
(a)
Subject to paragraph (b) of this Clause 26.2, a Lender (the Existing Lender)
may, with the consent of the Company (such consent not to be unreasonably
withheld or delayed), at any time assign or transfer (including by way of
novation) any of its rights and obligations under this Agreement to another bank
or financial institution (the New Lender).

 
(b)
No consent shall be required from the Company if:

 
 
(i)
an Event of Default has occurred and is outstanding; or

 
 
(ii)
if the proposed New Lender is an Affiliate of the Existing Lender or another
Lender.


 
51

--------------------------------------------------------------------------------

 
 
(c)
A transfer of obligations will be effective only if either:

 
 
(i)
the obligations are novated in accordance with the following provisions of this
Clause; or

 
 
(ii)
the New Lender confirms to the Facility Agent and the Company in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
this Agreement as a Lender. On the transfer becoming effective in this manner
the Existing Lender will be released from its obligations under this Agreement
to the extent that they are transferred to the New Lender.

 
(d)
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of EUR 2,000.

 
(e)
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

 
26.3
Procedure for transfer by way of novations

 
(a)
In this Subclause:

 
Transfer Date means, for a Transfer Certificate, the later of:
 
 
(i)
the proposed Transfer Date specified in that Transfer Certificate; and

 
 
(ii)
the date on which the Facility Agent executes that Transfer Certificate.

 
(b)
A novation is effected if:

 
 
(i)
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

 
 
(ii)
the Facility Agent executes it.

 
The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.
 
(c)
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 
(d)
On the Transfer Date:

 
 
(i)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

 
 
(ii)
the Existing Lender will be released from those obligations and cease to have
those rights.

 
(e)
The Facility Agent must, as soon as reasonably practicable after it has executed
a Transfer Certificate, send a copy of that Transfer Certificate to the Company.


 
52

--------------------------------------------------------------------------------

 
 
26.4
Limitation of responsibility of Existing Lender

 
(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 
 
(i)
the financial condition of the Company; or

 
 
(ii)
the legality, validity, effectiveness, enforceability, adequacy, accuracy,
completeness or performance of:

 
 
(A)
any Finance Document or any other document;

 
 
(B)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document, or

 
 
(C)
any observance by the Company of its obligations under any Finance Document or
other document,

 
and any representations or warranties implied by law are excluded.
 
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
 
(i)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including, without
limitation, the financial condition and affairs of the Company and its related
entities and the nature and extent of any recourse against any Party or its
assets) in connection with its participation in this Agreement; and

 
 
(ii)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

 
(c)
Nothing in any Finance Document requires an Existing Lender to:

 
 
(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause; or

 
 
(ii)
support any losses incurred by the New Lender by reason of the non-performance
by the Company of its obligations under any Finance Document or otherwise.

 
26.5
Costs resulting from change of Lender or Facility Office

 
If:
 
 
(a)
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 
 
(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Company would be obliged to pay a Tax Payment or an Increased
Cost,

 
then, unless the assignment, transfer or change is made by a Lender to mitigate
any circumstances giving rise to the Tax Payment, Increased Cost or right to be
prepaid and/or cancelled by reason of illegality, the Company need only pay that
Tax Payment or Increased Cost to the same extent that it would have been obliged
to if no assignment, transfer or change had occurred.

 
53

--------------------------------------------------------------------------------

 
 
26.6
Changes to the Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
 
26.7
Security over Lenders' rights

 
(a)
In addition to the other rights provided to Lenders under this Clause 26 and
subject to paragraph (b) of this Clause 26.7, each Lender may at any time
charge, assign or otherwise create Security Interest in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:

 
 
(i)
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

 
 
(ii)
in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

 
except that no such charge, assignment or Security Interest shall:
 
 
(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

 
 
(B)
require any payments to be made by the Company other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 
(b)
A Lender may proceed pursuant to paragraph (a) of this Clause 26.7:

 
 
(i)
without consulting with, or obtaining consent from, the Company, if the charge,
assignment, or other form of Security Interest over the rights of the Lender is
created:

 
 
(A)
in favour of a federal reserve or central bank; or

 
 
(B)
in connection with receipt by the Lender or any of its Affiliates of public aid
or other form of state or international subsidy in favour of:

 
 
I.
any government, governmental entity or agency, regulatory agency, international
or public institution or other similar entity; or

 
 
II.
any entity or institution appointed for this purpose by any institution
specified in paragraph I. above by any such person for this purpose; or

 
 
(ii)
with the consent of the Company (such consent not to be unreasonably withheld or
delayed) in case other than pursuant to paragraph (i) of this Clause 26.7(b).


 
54

--------------------------------------------------------------------------------

 
 
26.8
Replacement of a Specified Lender

 
(a)
Subject to paragraph (b) below, at any time a Lender has become and continues to
be a Specified Lender, the Company may, by giving 10 Business Days' prior
written notice to the Facility Agent and to such Specified Lender, replace such
Specified Lender by requiring such Specified Lender to (and such Lender shall)
transfer pursuant to Clause 26.2 (Assignments and transfers by Lenders) all (and
not part only) of its rights and obligations under this Agreement to:

 
(i)
another Lender selected by the Company that is not a Specified Lender; or

 
(ii)
any other bank, financial institution, trust, fund or other entity, selected by
the Company and acceptable to all Finance Parties (other than the Specified
Lender that is to be replaced pursuant to this Clause 26.8),

 
(the entity pursuant to paragraph (i) or (ii) of this Clause 26.8(a) shall be
referred to as a Replacement Lender), which Replacement Lender confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Specified Lender (including the assumption of
the transferring Specified Lender's participations or unfunded participations,
as the case may be, on the same basis as the transferring Specified Lender) for
a purchase price in cash payable at the time of transfer equal to the
outstanding principal amount of such Lender's participation in the outstanding
Loans and all accrued interest fees, Break Costs and other amounts payable in
relation thereto under the Finance Documents.
 
(b)
Any transfer of rights and obligations of a Specified Lender pursuant to this
Clause 26.8 shall be subject to the following further conditions:

 
 
(i)
if the Specified Lender to be replaced pursuant to this Clause 26.8 is also the
Facility Agent, the Company may require such Facility Agent to resign pursuant
to Clause 20.13(b);

 
 
(ii)
finding of a suitable Replacement Lender is the responsibility of the Company
and neither the Facility Agent nor the Specified Lender shall have any
obligation to the Company to find a Replacement Lender;

 
 
(iii)
the transfer must take place no later than 30 Business Days after the notice
referred to in paragraph (a) of this Clause 26.8; and

 
 
(iv)
in no event shall the Specified Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Specified Lender pursuant to
the Finance Documents prior to the replacement pursuant to paragraph (a) of this
Clause 26.8 becoming effective.

 
27.
DISCLOSURE OF INFORMATION

 
(a)
Each Finance Party must keep confidential any information supplied to it by or
on behalf of the Company in connection with the Finance Documents. However, a
Finance Party is entitled to disclose information:

 
 
(i)
which is publicly available, other than as a result of a breach by that Finance
Party of this Clause;

 
 
(ii)
in connection with any legal or arbitration proceedings;


 
55

--------------------------------------------------------------------------------

 
 
 
(iii)
if required to do so under any law or regulation;

 
 
(iv)
to a governmental, banking, taxation or other regulatory authority;

 
 
(v)
to its professional advisers;

 
 
(vi)
to any person to whom or for whose benefit that Finance Party charges, assigns
or otherwise creates Security Interest (or may do so) pursuant to Clause 26.7
(Security over Lenders' rights);

 
 
(vii)
to the extent allowed under paragraph (b) of this Clause 27; or

 
 
(viii)
with the agreement of the Company.

 
(b)
A Finance Party may disclose to an Affiliate or any person with whom it may
enter, or has entered into, any kind of transfer, participation or other
agreement in relation to this Agreement (a participant):

 
 
(i)
a copy of any Finance Document; and

 
 
(ii)
any information that that Finance Party has acquired under or in connection with
any Finance Document.

 
However, before a participant may receive any confidential information, it must
agree with the relevant Finance Party to keep that information confidential on
the terms of paragraph (a) of this Clause 27.
 
(c)
This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

 
28.
SET-OFF

 
(a)
A Finance Party may set off any matured obligation owed to it by the Company
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to the Company, regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.  If either
obligation is unliquidated or unascertained, the Finance Party may set off in an
amount estimated by it in good faith to be the amount of that obligation.

 
(b)
The Company agrees to and confirms a Lender's rights of banker's lien and
set-off under applicable law and nothing herein shall be deemed a waiver or
prohibition of such right.  Each Finance Party agrees to exercise such rights
only after the Company’s failure to pay following proper demand and to promptly
notify the Company after any such set off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

 
29.
PRO RATA SHARING

 
29.1
Redistribution

 
If any amount owing by the Company under this Agreement to a Finance Party (the
recovering Finance Party) is discharged by payment, set-off or any other manner
other than in accordance with this Agreement (a recovery), then:

 
56

--------------------------------------------------------------------------------

 
 
 
(a)
the recovering Finance Party must, within three Business Days, supply details of
the recovery to the Facility Agent;

 
 
(b)
the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received and distributed by the Facility Agent under this Agreement;
and

 
 
(c)
the recovering Finance Party must pay to the Facility Agent an amount equal to
the excess (the redistribution).

 
29.2
Effect of redistribution

 
(a)
The Facility Agent must treat a redistribution as if it were a payment by the
Company under this Agreement and distribute it among the Finance Parties, other
than the recovering Finance Party, accordingly.

 
(b)
When the Facility Agent makes a distribution under paragraph (a) of this Clause
29.2, the recovering Finance Party will be subrogated to the rights of the
Finance Parties that have shared in that redistribution.

 
(c)
If and to the extent that the recovering Finance Party is not able to rely on
any rights of subrogation under paragraph (b) of this Clause 29.2, the Company
will owe the recovering Finance Party a debt that is equal to the
redistribution, immediately payable and of the type originally discharged.

 
(d)
If:

 
 
(i)
a recovering Finance Party must subsequently return a recovery, or an amount
measured by reference to a recovery, to the Company; and

 
 
(ii)
the recovering Finance Party has paid a redistribution in relation to that
recovery,

 
each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with interest for the period while it held
the redistribution.  In this event, the subrogation in paragraph (b) of this
Clause 29.2 will operate in reverse to the extent of the reimbursement.
 
29.3
Exceptions

 
Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:
 
 
(a)
it would not, after the payment, have a valid claim against the Company in the
amount of the redistribution; or

 
 
(b)
it would be sharing with another Finance Party any amount which the recovering
Finance Party has received or recovered as a result of legal or arbitration
proceedings, where:

 
 
(i)
the recovering Finance Party notified the Facility Agent of those proceedings;
and


 
57

--------------------------------------------------------------------------------

 
 
 
(ii)
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

 
30.
SEVERABILITY

 
If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:
 
 
(a)
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

 
 
(b)
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

 
31.
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts.  This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
 
32.
NOTICES

 
32.1
Giving of notices

 
All notices or other communications under or in connection with this Agreement
shall be given in writing and, unless otherwise stated, may be made by letter or
facsimile.  Any such notice will be deemed to be given as follows:
 
 
(a)
if by letter, when delivered personally or on actual receipt; and

 
 
(b)
if by facsimile, when received in legible form.

 
However, a notice given in accordance with this Clause 32.1 but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.
 
32.2
Addresses for notices

 
(a)
The address and facsimile number of the Company are:

 
U. S. Steel Košice, s.r.o.
Vstupný areál U. S. Steel
044 54 Košice
The Slovak Republic
Attention:                     Chief Financial Officer
Fax:                              00421-95-673-0858
 
and copied to:
 
United States Steel Corporation
600 Grant Street
Pittsburgh, PA 15219
Attention:                     Assistant Treasurer - Finance & Risk Management
Fax                               001 412 433 4756

 
58

--------------------------------------------------------------------------------

 
 
or such other as the Company may notify to the Facility Agent by not less than
five Business Days' notice.
 
(b)
The address and facsimile number of the Facility Agent are:



ING Bank N. V., pobočka zahraničnej banky
Jesenského 4/C
811 02 Bratislava
The Slovak Republic


Attention:
Zuzana Chrapková / Matej Smejkal
With a copy to:
Katarína Kurucová / Lucia Vladyková
Tel number:
+421 2 593 46 307, +421 2 593 46 324
Fax number:
+421 2 529 31 222
E-mail:
zuzana.chrapkova@ing.sk / matej.smekal@ing.sk
 
katarina.kurucova@ing.sk / lucia.vladykova@ing.sk

 
or such other as the Facility Agent may notify to the other Parties by not less
than five Business Days' notice.
 
32.3
The Company

 
All formal communication under the Finance Documents to or from the Company must
be sent through the Facility Agent.
 
33.
LANGUAGE

 
(a)
Any notice given in connection with a Finance Document must be in English.

 
(b)
Any other document provided in connection with a Finance Document must be:

 
 
(i)
in English; or

 
 
(ii)
(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation.  In this case, the English translation prevails unless the document
is a statutory or other official document.

 
34.
GOVERNING LAW

 
This Agreement is governed by English law.
 
35.
ENFORCEMENT

 
35.1
Jurisdiction

 
(a)
The English courts have jurisdiction to settle any dispute in connection with
any Finance Document.

 
(b)
This Clause is for the benefit of the Finance Parties only.  To the extent
allowed by law, the Finance Parties may take:

 
(i)
proceedings in any other court; and

 
(ii)
concurrent proceedings in any number of jurisdictions.


 
59

--------------------------------------------------------------------------------

 
 
(c)
References in this Clause to a dispute in connection with a Finance Document
include any dispute as to the existence, validity or termination of that Finance
Document.

 
35.2
Service of process

 
Without prejudice to any other mode of service, the Company:
 
 
(a)
irrevocably appoints The London Law Agency Limited 69 Southampton Row, London
WC1B 4ET, England as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;

 
 
(b)
agrees to maintain such an agent for service of process in England for so long
as any amount is outstanding under this Agreement;

 
 
(c)
agrees that failure by the process agent to notify the Company of the process
will not invalidate the proceedings concerned;

 
 
(d)
consents to the service of process relating to any such proceedings by the
delivery a copy of the process at its address for the time being applying under
Clause 32.2 (Addresses for notices); and

 
 
(e)
agrees that if the appointment of any person mentioned in paragraph (a) of this
Clause 35.2 ceases to be effective, the Company shall immediately appoint a
further person in England to accept service of process on its behalf in England
and, failing such appointment within 15 days, the Facility Agent is entitled to
appoint such a person by notice to the Company.

 
35.3
Forum convenience and enforcement abroad

 
The Company:
 
 
(a)
waives objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with a Finance Document; and

 
 
(b)
agrees that a judgment or order of an English court in connection with a Finance
Document is conclusive and binding on it and may be enforced against it in the
courts of any other jurisdiction.

 
35.4
Non-exclusivity

 
Nothing in this Clause 35 limits the right of a Finance Party to bring
proceedings against the Company in connection with any Finance Document:
 
 
(a)
in any other court of competent jurisdiction; or

 
 
(b)
concurrently in more than one jurisdiction.

 
35.5
Waiver of immunity

 
The Company irrevocably and unconditionally:-
 
 
(a)
agrees not to claim any immunity from proceedings brought by a Finance Party
against the Company in relation to a Finance Document and to ensure that no such
claim is made on its behalf;


 
60

--------------------------------------------------------------------------------

 
 
 
(b)
consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 
 
(c)
waives all rights of immunity in respect of it or its assets.

 
35.6
Waiver of trial by jury

 
EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY COURT.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 
61

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
ORIGINAL PARTIES


Name of Original Lender
 
Commitments
         
COMMERZBANK Aktiengesellschaft, with its registered seat at Kaiserplatz 16, 603
11 Frankfurt am Main, Federal Republic Germany, entered in the Commercial
Register at the District Court Frankfurt am Main under Entry HR B 32000, acting
through its organisational unit COMMERZBANK Aktiengesellschaft, pobočka
zahraničnej banky, Bratislava, with its seat at Bratislava 1, Rajská 15/A,
Postcode 811 08, Ident. No.: 30847737, entered in the Commercial Register of the
District Court Bratislava I, Sec. Po, Insert No. 1121/B
  € 50,000,000            
ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam,
The Netherlands, a company limited by shares, registered in the Trade Register
of Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Jesenského 4/C, 811 02 Bratislava, Slovak Republic, Identification No. 30 844
754, registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B
  € 50,000,000            
Slovenská sporiteľňa, a.s., with its registered seat at Tomášikova 48, 832 37
Bratislava, Slovak Republic, Identification No. 00 151 653, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Sa, insert No. 601/B
  € 50,000,000            
Citibank Europe plc, with its registered seat at North Wall Quay 1, Dublin 1,
Republic of Ireland, registered with the Companies Registration Office under No.
132781, acting through its organisational unit Citibank Europe plc, pobočka
zahraničnej banky, with its registered office at Mlynské nivy 43, 825 01
Bratislava, Slovak Republic, Identification No. 36 861 260, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Po, insert No. 1662/B
  € 25,000,000            
HSBC Bank plc, with its registered office at 8 Canada Square, London, E14 5HQ,
United Kingdom of Great Britain and Northern Ireland, registered by the
Companies House under number 14259 and acting through its organisational unit
HSBC Bank plc, pobočka zahraničnej banky, with its registered office at Europeum
Business Center, Suché Mýto 1, 811 03 Bratislava, Identification number (IČO):
35 929 979, registered in the Commercial Register kept by the District Court
Bratislava I, section: Po, insert No.: 1258/B
  € 25,000,000            
Total Commitments
  € 200,000,000  


 
62

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
CONDITIONS PRECEDENT DOCUMENTS
 
1.
A copy of the constitutional documents of the Company.
   
2.
A specimen of the signature of each person authorised to sign this Agreement on
behalf of the Company and to sign and/or despatch all documents and notices to
be signed and/or despatched by the Company under or in connection with this
Agreement.
   
3.
Evidence that the process agent referred to in Clause 35.2 (Service of process)
has accepted its appointment under that Clause.
   
4.
An extract from the Company's entry in the Commercial Registry, sealed/stamped
by the Košice Commercial Registry, as at a date no earlier than one week prior
to the date of the Agreement and certified by an authorised signatory of the
Company, as at a date no earlier than the date of this Agreement, confirming the
accuracy of all facts shown in the extract, except with respect to the attached
amendments which have been filed with the Commercial Registry.
   
5.
A copy of any other authorisation or other document, opinion or assurance that
the Facility Agent, acting reasonably, considers to be necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.
   
6.
A certificate of an authorised signatory of U. S. Steel certifying that the
Company is a 100% owned Subsidiary of U. S. Steel.
   
7.
A certificate of an authorised signatory of the Company certifying that each
copy document delivered under this Schedule 2 is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement.
   
8.
(a)
A legal opinion of a legal adviser to the Company in the Republic, substantially
in the form of Schedule 5, addressed to the Finance Parties;
       
(b)
a legal opinion of Morley Allen & Overy Iroda, Budapest, legal advisers to the
Lenders in relation to the laws of England, substantially in the form of
Schedule 6, addressed to the Finance Parties; and
       
(c)
a legal opinion of Allen & Overy Bratislava, s.r.o., legal advisers to the
Lenders in relation to the laws of the Republic, substantially in the form of
Schedule 7, addressed to the Finance Parties; and
     
9.
Fee Letter in relation to the arrangement fees.
   
10.
Fee Letter in relation to the Facility Agent's fees.
   
11.
Evidence that all fees and expenses then due and payable from the Company under
this Agreement have been or will be paid by the first Utilisation Date.


 
63

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
FORM OF REQUEST
 
To:
ING Bank N.V., pobočka zahraničnej banky as Facility Agent

 
From:
U.S. Steel Košice, s.r.o.

 
Date:
[                               ]

 
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 6 August, 2010 (the Agreement)
 
1.
We refer to the Agreement.  This is a Request.

 
2.
We wish to borrow a Loan on the following terms:

 

 
(a)
Utilisation Date:
[
];
           
(b)
Amount/currency:
[
       ];
           
(c)
Term:
[
       ].

 
3.
Our payment instructions are:               
 [                                    ].

 
4.
We confirm that each condition precedent under the Agreement that must be
satisfied on the date of this Request is so satisfied.

 
5.
This Request is irrevocable.

 
6.
With reference to Clause 17.5, we [confirm that no change referred to in Clause
17.5 has occurred since [the date of the Agreement/the date of our preceding
Request]1 /attach the up-to-date list of participants of the Company].2

 
By:
 
[                               ]
 

--------------------------------------------------------------------------------

1
Delete as applicable.

2
Delete as applicable.


 
64

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
FORM OF TRANSFER CERTIFICATE
 
To:
ING Bank N.V., pobočka zahraničnej banky as Facility Agent

 
From:
[EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)

 
Date:
[          ]

 
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 6 August, 2010 (the Agreement)
 
We refer to the Agreement.  This is a Transfer Certificate.
 
1.
The Existing Lender transfers by novation to the New Lender the Existing
Lender's rights and obligations referred to in the following Schedule in
accordance with the terms of the Agreement.

 
2.
The proposed Transfer Date is [          ].

 
3.
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 
4.
[The New Lender is a UK Non-Bank Lender.]

 
5.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations in respect of this Transfer Certificate contained in the Agreement.

 
6.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Transfer Certificate.

 
7.
This Transfer Certificate is governed by English law.


 
65

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]
 
Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]


[EXISTING LENDER]
[NEW LENDER]
   
By:
By:

 
The Transfer Date is confirmed by the Facility Agent as [          ].
 
ING Bank N.V., pobočka zahraničnej banky
 
By:
 
Accepted:
 
U. S. Steel Košice, s.r.o.
 
By: ________________
 
By: ________________
 
Note: It is the responsibility of each New Lender to ascertain whether any other
document or formality is required to perfect the transfer contemplated by this
Transfer Certificate or to take the benefit of any interest in any security.

 
66

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
 
FORM OF LEGAL OPINION OF LEGAL ADVISER TO THE COMPANY
 
[letterhead of the United States Steel Corporation]
 
Pittsburgh, [date]
 
To:
The Finance Parties named as original parties to the Agreement (as defined
below)

 
Ladies and Gentlemen:
 
Re:
€200,000,000 Credit Agreement dated 6 August 2010 with U. S. Steel Košice,
s.r.o. as the borrower (the "Agreement")

 
I am currently a General Attorney International of United States Steel
Corporation (the "Corporation") and have been educated and practice in the
Slovak Republic. My most recent previous position was Assistant General Counsel
of U. S. Steel Košice, s.r.o., a company organized and existing under the laws
of the Slovak Republic (the "Company"). This opinion is being delivered in
connection with the execution and delivery of the Agreement.
 
Capitalized terms that are used in this opinion letter that are not defined have
the same meanings given to them in the Agreement.
 
In giving this opinion I have examined the following documents:
 
 
1.
an executed copy of the Agreement; and

 
 
2.
the following corporate documents of the Company:

 
 
a.
an extract of the Company Register of the District Court Košice 1, Section Sro,
insert No. 11711/V of [***] 2010 in respect of the Company;

 
 
b.
a copy of the foundation agreement of the Company dated 7th June 2000; and

 
 
c.
a copy of the Memorandum of Association of the Company in full wording dated
[***].

 
I or persons under my supervision have examined originals or copies of all such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as they
and I have deemed necessary or advisable for purposes of this opinion
 
In rendering this opinion I made the following assumptions:
 
 
1.
that the Agreement has been duly authorised, executed and delivered by or on
behalf of each of the parties thereto other than the Company;

 
 
2.
the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to me as originals and the completeness
and conformity to the original documents of all documents submitted to me as
copies; and

 
 
67

--------------------------------------------------------------------------------

 
 
 
3.
that the Agreement constitutes a legal, valid, binding and enforceable
obligation of the Company in accordance with its terms under English law, and is
binding on the Parties in accordance with English law.

 
This opinion is limited to the laws of the Slovak Republic currently in force
and I have made no investigation and no opinion is expressed or implied as to
the laws of any other jurisdiction.  I express no opinion as to matters of
fact.  This opinion is given subject to matters not disclosed to me and about
which I have no knowledge. I assume that there are no facts that would affect
the conclusions in this opinion.
 
Based on the foregoing and subject to the foregoing assumptions and the
following qualifications, I am of the opinion that, so far as the laws of the
Slovak Republic is concerned at the date of this opinion:
 
1.
Status. The Company is a limited liability company organised under the laws of
the Slovak Republic.

 
2.
Powers and authority.  The Company has the corporate power and authority to
enter into and perform the obligations expressed to be assumed by it under the
Agreement and to borrow thereunder and has taken all necessary corporate action
to authorise the execution and performance by the Company of the Agreement and
the borrowing by the Company of the Loans.  According to Section 13(4) and
133(3) of the Slovak Commercial Code (Act No. 513/1991 Coll., as amended), any
restriction of the authority of a company’s statutory body to act for the
company shall be ineffective vis-à-vis third parties (any disclosure of that
restriction notwithstanding).

 
3.
Execution.  The Agreement has been duly executed and delivered by the Company.

 
4.
Legal validity.  The Agreement constitutes a legal, valid, binding and
enforceable obligation of the Company in accordance with its terms and (subject
to the preparation of the official translation into the Slovak language) is in
the proper form for its enforcement in the courts of the Slovak Republic.

 
5.
Non-conflict. The execution by the Company of the Agreement does not, and its
performance of the Agreement will not, violate: (i) any mandatory provision of
any Slovak law or regulation or the Constitution of the Slovak Republic; (ii)
the constitutional documents of the Company or (iii) any other agreement,
document or obligation that is binding upon the Company or any of its Assets.

 
6.
Consents. No authorisations, approvals, consents, licences, exemptions, filings,
registrations, notarisations or other requirements of governmental, judicial or
public bodies and authorities of the Slovak Republic are required in connection
with the Company's entry into or performance of the Agreement, or for its
validity or enforceability against the Company.

 
7.
Signatories. [***] and [***] have the right and power to execute the Agreement
and to give any notices to the Facility Agent under the Agreement.

 
8.
Pari passu ranking.  The obligations of the Company under the Agreement rank at
least pari passu with all its other present or future unsecured and
unsubordinated obligations save as provided under mandatory provisions of Slovak
law.

 
 
68

--------------------------------------------------------------------------------

 
 
9.
Borrowing limits. The borrowing of the full amount available under the Agreement
will not cause any limit on the Company's borrowing or other powers or on the
exercise of such powers by its executives, whether imposed by the Company's
Memorandum of Association or similar document or by statute, regulation, or
agreement, to be exceeded.

 
10.
Stamp duties. Except for court fees and sworn translators' fees payable in
connection with proceedings to enforce the Agreement and for any applicable
notarial charges, there are no stamp, transfer or registration fees or similar
taxes, charges or duties payable in the Slovak Republic in connection with the
execution or enforcement of the Agreement.

 
11.
No immunity.

 
 
a.
The Company is subject to civil and commercial law with respect to its
obligations under the Agreement, and its entry into and performance of the
Agreement constitutes private and commercial acts; and

 
 
b.
neither the Company nor any of its assets located in the Slovak Republic enjoys
any right of immunity from suit, attachment prior to judgment or other legal
process in respect of its obligations under the Agreement.

 
12.
Bankruptcy. The Company has not been declared bankrupt and no step has been or
is being taken by the Company nor am I aware of any other step being taken in
respect of the Company, for bankruptcy or any similar proceedings in relation to
the Company or any of its Assets.

 
13.
Application of governing law.  The choice of English law as the governing law of
the Agreement would be upheld as a valid choice of law by the courts of the
Slovak Republic.

 
14.
Jurisdiction.  The submission by the Company to the jurisdiction of the English
courts under Clause 35 of the Agreement is a valid and binding submission to
jurisdiction in respect of the Agreement and is not subject to revocation.

 
15.
Enforcement of foreign judgments. A judgment duly obtained in the English courts
shall be recognised and enforced in the Slovak Republic unless:

 
 
a.
the matter is one within the exclusive jurisdiction of the courts of a Member
State of the European Union other than the courts of England pursuant to the
Council Regulation (EC) No. 44/2001 of 22 December 2000 on jurisdiction and the
recognition and enforcement of judgments in civil and commercial matters, as
amended; or

 
 
b.
the decision is not final or enforceable in the state where it has been issued;
or

 
 
c.
the party against whom such judgment is sought to be enforced has been deprived
of an opportunity to participate in the foreign proceedings, especially if the
summons or notice of the commencement of the foreign proceedings has not been
duly served on the party; this exception does not apply if the party has not
filed an appeal against the foreign judgment which has been duly served on it or
if the party has waived the applicability of this exception; or

 
 
69

--------------------------------------------------------------------------------

 
 
 
d.
a final decision in the same matter has previously been reached by a court of
the Slovak Republic or by a foreign authority if that foreign authority's
decision has been, or would be, enforced in the Slovak Republic; or

 
 
e.
recognition of the foreign judgment would be contrary to public policy (ordre
public) of the Slovak Republic.

 
16.
Foreign currency judgments.  A judgment duly obtained in the courts of England
in respect of the Agreement given in Euros, Canadian Dollars, Czech Korunas or
USD, and being enforced in the Slovak Republic in Euros, Canadian Dollars, Czech
Korunas or USD respectively, would be implemented in Euros, Canadian Dollars,
Czech Korunas or USD respectively.

 
This opinion is subject to the following qualifications:
 
 
1.
The validity, enforceability and effectiveness of the Agreement against the
Company are limited by all bankruptcy, insolvency, moratorium and other laws
affecting creditors' rights generally.

 
 
2.
References in this opinion to the term "enforceable" mean that each obligation
or document is of a type and form that the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, liquidation, forced
administration, any statutes of limitation and lapse of time or other laws
affecting generally the enforcement of creditors' rights.

 
 
3.
Any subsidies or other funds obtained by the Company from the state budget or
from the budget of the European Union or any assets purchased from funds
originated from the state budget are immune from attachment and from execution
and would not be available to creditors in any enforcement proceedings.

 
 
4.
Under the Foreign Exchange Act No. 202/1995 Coll., as amended, if the Government
of the Slovak Republic declares a foreign exchange emergency, payments in
foreign currency or abroad generally may be suspended for the duration of such
emergency (not to exceed three months at any one time).

 
 
5.
The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

 
 
6.
Slovak courts may not give effect to any indemnity for legal costs incurred by a
litigant in proceedings before Slovak courts.

 
 
7.
There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Agreement states to
be so treated.

 
 
8.
Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.

 
 
70

--------------------------------------------------------------------------------

 
 
 
9.
Under the provisions of the Regulation (EC) No. 593/2008 of 17 June 2008 on the
law applicable to contractual obligations (Rome I) and Regulation (EC) No
864/2007 of 11 July 2007 on the law applicable to non-contractual obligations
(Rome II), a foreign law may not be applied as the governing law of a particular
contractual or non-contractual obligation agreed to be governed by a foreign
law, or enforced, if such application is manifestly incompatible with the public
policy (in Slovak: verejný poriadok).

 
 
10.
Pursuant to Article 3(3) of the Regulation (EC) No. 593/2008 of 17 June 2008 on
the law applicable to contractual obligations (Rome I), the fact that the
parties to a contract have chosen a foreign law to govern their contract,
whether or not accompanied by the choice of a foreign tribunal, shall not, where
all the other elements relevant to the situation at the time of the choice are
connected with one country only, prejudice the application of rules of the law
of that country, which cannot be derogated from by contract.

 
This opinion expresses Slovak legal concepts in English.  Such concepts are not
always capable of precise expression in English without an extensive comparative
law analysis that would not be appropriate for an opinion of this kind.
 
This opinion is given exclusively in connection with the Agreement and for no
other purpose. It is strictly limited to the matters set forth herein and no
opinion may be inferred or implied beyond that expressly stated herein.
 
This opinion is given for the sole benefit of the persons to whom the opinion is
addressed. This opinion may not be disclosed to anyone else except that it may
be disclosed, but only on the express basis that they may not rely on it, to any
professional adviser or to any potential assignee, transferee and
sub-participant of the Facility or as required by law or regulation.
 
Yours faithfully,
 
Elena Petrášková
General Attorney International, United States Steel Corporation
 
 
71

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
FORM OF ENGLISH LEGAL OPINION
 
To:
The Finance Parties named original parties to the Agreement (as defined below).

 
[DATE]
 
Dear Sirs,
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 6 August, 2010 (the Agreement)
 
We have acted as legal advisers as to the laws of England to ING Bank N.V., with
its registered seat at Bijlmerplein 888, 1102MG Amsterdam, The Netherlands, a
company limited by shares, registered in the Trade Register of Chamber of
Commerce and Industry for Amsterdam under file No. 33031431 acting through its
organisational unit ING Bank N.V., pobočka zahraničnej banky, Jesenského 4/C,
811 02 Bratislava, Slovak Republic, Identification No. 30 844 754, registered in
the Commercial register maintained by the District Court of Bratislava I, in
Section Po, inserted file No. 130/B (the Client) in connection with the
Agreement. In this matter we have taken instructions solely from the Client.
 
Terms defined in the Agreement and not defined otherwise herein shall have the
same meanings when used in this opinion as they have in the Agreement.
 
We have examined copies of the executed Agreement and of the executed legal
opinions referred to in paragraphs 7(a) and (b) of Schedule 2 to the Agreement
(contained in Schedules 5 and 7 to the Agreement).
 
We have not examined any other document entered into by or affecting the Company
or any corporate or other records of the Company and have not made any other
inquiries concerning it.
 
This opinion is limited to the substantive laws of England currently in force
and we have made no investigation and no opinion is expressed or implied as to
the laws of any other jurisdiction. We express no opinion as to matters of fact.
This opinion is given subject to matters not disclosed to use and about which we
have no knowledge. We assume that there are no facts that would affect the
conclusions in this opinion.
 
Subject to the qualifications set out below and to any matters not disclosed to
us, we are of the opinion that, so far as the present laws of England are
concerned:
 
1.
Legal validity: The Agreement constitutes a legally binding, valid and
enforceable obligation of the Company.

 
2.
Consents: No authorisations of governmental, judicial or public bodies or
authorities in England are required by the Company in connection with the
performance, validity or enforceability of its payment obligations under the
Agreement.

 
3.
Registration requirements: It is not necessary or advisable to file, register or
record the Agreement in any public place or elsewhere in England.


 
72

--------------------------------------------------------------------------------

 
 
4.
Stamp duties: No stamp, registration or similar tax or charge is payable in
England in respect of the execution or delivery of the Agreement.

 
5.
Choice of law: The choice of English law as the governing law of the Agreement
would be upheld as a valid choice by the courts of England subject to and in
accordance with Regulation (EC) No. 593/2008 of 17 June 2008 on the law
applicable to contractual obligations (Rome I) and provided that the relevant
contractual obligation is within the scope of and the parties' choice is
permitted by Rome I.

 
The qualifications to which this opinion is subject are as follows:
 
(a)
We assume that the Agreement has been duly authorised and entered into by each
party to it.

 
(b)
We assume the genuineness of all signatures on all documents, the authenticity
and completeness of all documents submitted to us as originals, and the
completeness and conformity to the original documents of all documents submitted
to us as copies

 
(c)
This opinion is subject to all insolvency and other laws affecting the rights of
creditors generally.

 
(d)
We assume that no foreign law affects the conclusions stated above.  We assume,
in particular, that, so far as the laws of Slovakia are concerned, the
obligations of the Company under the Agreement are its legal, valid, binding and
enforceable obligations.  In this regard we have relied on copies of the legal
opinions referred to in paragraphs 8(a) and (c) of Schedule 2 to the Agreement
(contained in Schedules 5 and 7 to the Agreement), subject to any limitations or
qualifications expressed therein.

 
(e)
An English court may stay proceedings if concurrent proceedings are being
brought elsewhere.

 
(f)
The term enforceable means that a document is of a type and form enforced by the
English courts.  It does not mean that each obligation will be enforced in
accordance with its terms.  Certain rights and obligations of the Company may be
qualified by the non-conclusivity of certificates, doctrines of good faith and
fair conduct, the availability of equitable remedies and other matters, but in
our view these qualifications would not defeat your legitimate expectations in
any material respect.

 
This opinion is given for the sole benefit of the persons to whom the opinion is
addressed. This opinion may not be disclosed to anyone else except that it may
be disclosed, but only on the express basis that they may not rely on it, to any
professional adviser or to any potential assignee, transferee and
sub-participant of the Facility or as required by law or regulation.
 
Yours faithfully,
 
[           ]
 
Morley Allen & Overy Iroda

 
73

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
 
FORM OF SLOVAK LEGAL OPINION
 
To:
The Finance Parties named original parties to the Agreement (as defined below).

 
[DATE]
 
Dear Sirs,
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 6 August, 2010 (the Agreement)
 
We have acted as legal advisers as to the laws of the Slovak Republic to ING
Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam, The
Netherlands, a company limited by shares, registered in the Trade Register of
Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Jesenského 4/C, 811 02 Bratislava, Slovak Republic, Identification No. 30 844
754, registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B (the Client) in connection
with the Agreement. In this matter we have taken instructions solely from the
Client.
 
Terms defined in the Agreement and not defined otherwise herein shall have the
same meanings when used in this opinion as they have in the Agreement.
 
DOCUMENTS
 
For the purposes of this opinion, we have examined the copies of following
documents:
 
1.
the Agreement;

 
2.
the following corporate documents of the Company, certified by an authorised
signatory for and on behalf of the Company as being true, correct and complete
and in full force and effect as at a date no earlier than the date of the
Agreement:

 
 
(a)
an extract of the Company Register of the District Court Košice 1, Section Sro,
insert No. 11711/V dated [***] in respect of the Company;

 
 
(b)
a copy of the Memorandum of Association (zakladateľská listina) of the Company
dated 7 June 2000 (original wording); and

 
 
(c)
a copy of the Memorandum of Association (zakladateľská listina) of the Company
in full wording dated [***] (consolidated wording).

 
Except as stated above, we have not examined any other contracts or documents or
any corporate or other records.
 
ASSUMPTIONS
 
In giving this opinion we have assumed:

 
74

--------------------------------------------------------------------------------

 
 
(a)
that the Parties (other than the Company) have taken all necessary actions
(including corporate action) to authorise the entry into and performance of the
Agreement and that the Agreement has been duly authorised, executed and
delivered by or on behalf of the Parties (other than the Company) in accordance
with all applicable laws and their respective constitutional documents;

 
(b)
the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to us as originals and the completeness
and conformity to the original documents of all documents submitted to us as
copies;

 
(c)
that the documents referred to in paragraph 2 above were at their date, and
remain, accurate and are in full force and effect;

 
(d)
that the Agreement, and the transactions contemplated thereby, constitutes a
legal, valid, binding and enforceable obligation of the Parties (including the
Company) in accordance with its terms under English law;

 
(e)
that the Parties (other than the Company) have the requisite power, capacity and
authority to enter into and perform the Agreement;

 
(f)
that the authorisation, execution, delivery and performance of the Agreement
will not contravene any of the provisions of the constitutional documents of any
Party (other than the Company);

 
(g)
that no provision of the laws of any jurisdiction other than the Slovak Republic
affects the conclusions of the opinion (e.g. insofar as any obligation is to be
performed in any jurisdiction outside the Slovak Republic, its performance will
not be illegal or ineffective by virtue of the law of, or contrary to public
policy in, that jurisdiction);

 
(h)
that no petition has been filed to declare bankruptcy with respect to the
Company or over its assets or to permit restructuring of the Company and that
the Company is not insolvent (in Slovak: v úpadku); and

 
(i)
that all relevant documents for the purposes of our giving this opinion have
been properly disclosed to us and that the Parties have acted in good faith
whilst entering into the Agreement.

 
This opinion is limited to the law of the Slovak Republic currently in force and
we have made no investigation and no opinion is expressed or implied as to the
laws of any other jurisdiction. We express no opinion on any EU Directives not
implemented in the Slovak domestic law. We express no opinion as to matters of
fact and/or commercial facts. This opinion is given subject to matters not
disclosed to us and about which we have no knowledge.  We assume that there are
no matters of fact that would affect the conclusions in this opinion.
 
We have not advised as to matters of taxation law and practice.
 
OPINION
 
Based on the foregoing and subject to the assumptions set out above and the
qualifications set out below, we are of the opinion that, so far as the laws of
the Slovak Republic are concerned at the date of this opinion:
 
1.
Status. The Company is a limited liability company (in Slovak: spoločnosť s
ručením obmedzeným), incorporated with limited liability under the laws of the
Slovak Republic.


 
75

--------------------------------------------------------------------------------

 
 
2.
Powers and authority. The Company has the corporate power to enter into and
perform the obligations expressed to be assumed by it under the Agreement and to
borrow under the Agreement and, subject to a duly passed resolution of the
executives of the Company approving the terms of, and the transactions
contemplated by the Agreement and authorising the relevant members of the
Company's statutory body to execute the Agreement on behalf of the Company, has
taken all necessary corporate action to authorise the execution and performance
of the Agreement. According to Section 13(4) and 133(3) of the Slovak Commercial
Code (Act No. 513/1991 Coll., as amended), any restriction of the authority of a
company’s statutory body to act for the company shall be ineffective vis-à-vis
third parties (any disclosure of that restriction notwithstanding).

 
3.
Legal validity. The Agreement constitutes legal, valid, binding and enforceable
obligations of the Company in accordance with its terms and (subject to the
preparation of the official translation into the Slovak language) is in the
proper form for its enforcement in the courts of the Slovak Republic.

 
4.
Non-conflict. The execution by the Company of the Agreement does not, and its
performance of the Agreement will not, violate: (i) any mandatory provision of
any Slovak law or regulation or the Constitution of the Slovak Republic; or (ii)
the constitutional documents of the Company referred to in paragraphs 2(a) to
(c) of the section "Documents" above.

 
5.
Consents. No authorisations, approvals, consents, licences, exemptions, filings,
registrations, notarisations or other requirements of governmental, judicial or
public bodies and authorities of the Slovak Republic are required in connection
with the Company’s entry into or performance of the Agreement, or for its
validity or enforceability against the Company.

 
6.
No immunity. Neither the Company nor any of its assets located in the Slovak
Republic enjoys any right of immunity from suit, attachment prior to judgment or
other legal process in respect of its obligations under the Agreement.

 
7.
Stamp duties. Except for court fees and sworn translators' fees payable in
connection with proceedings to enforce the Agreement and for any applicable
notarial charges, there are no stamp, transfer or registration fees or similar
taxes, charges or duties payable in the Slovak Republic in connection with the
execution or enforcement of the Agreement.

 
8.
Governing law. The choice of English law as the governing law of the Agreement
would be upheld as a valid choice of law by the courts of the Slovak Republic.

 
9.
Enforcement of foreign judgments. A judgment duly obtained in the English courts
shall be recognised and enforced in the Slovak Republic unless:

 
 
(a)
the matter is one within the exclusive jurisdiction of the courts of a Member
State of the European Union other than the courts of England pursuant to the
Council Regulation (EC) No. 44/2001 of 22 December 2000 on jurisdiction and the
recognition and enforcement of judgments in civil and commercial matters, as
amended; or

 
 
(b)
the decision is not final or enforceable in the state where it has been issued;
or

 
 
(c)
the party against whom such judgment is sought to be enforced has been deprived
of an opportunity to participate in the foreign proceedings, especially if the
summons or notice of the commencement of the foreign proceedings has not been
duly served on the party; this exception does not apply if the party has not
filed an appeal against the foreign judgment which has been duly served on it or
if the party has waived the applicability of this exception; or


 
76

--------------------------------------------------------------------------------

 
 
 
(d)
a final decision in the same matter has previously been reached by a court of
the Slovak Republic or by a foreign authority if that foreign authority's
decision has been, or would be, enforced in the Slovak Republic; or

 
 
(e)
recognition of the foreign judgment would be contrary to public policy (ordre
public) of the Slovak Republic.

 
10.
Foreign currency judgments. A judgment duly obtained in the courts of England in
respect of the Agreement given in Canadian Dollars, US Dollars, Czech Korunas or
euros and being enforced in the Slovak Republic in Canadian Dollars, US Dollars,
Czech Korunas or euros respectively, would be implemented in Canadian Dollars,
US Dollars, Czech Korunas or euros respectively.

 
11.
Submission to jurisdiction. The submission by the Company to the jurisdiction of
English courts will be recognised as a valid and binding submission to
jurisdiction in respect of the Agreement.

 
QUALIFICATIONS
 
The qualifications to which this opinion is subject are as follows:
 
(a)
The validity, enforceability and effectiveness of the Agreement against the
Company are limited by all bankruptcy, insolvency, moratorium and other laws
affecting creditors' rights generally.

 
(b)
References in this opinion to the term "enforceable" mean that each obligation
or document is of a type and form which the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, restructuring, liquidation,
forced administration, any statutes of limitation and lapse of time or other
laws affecting generally the enforcement of creditors' rights.

 
(c)
Any subsidies or other funds obtained from the state budget or from the budget
of European Union or any assets purchased from funds originated from the state
budget or from the budget of European Union are immune from attachment and from
execution and would not be available to creditors in any enforcement
proceedings.

 
(d)
Under the Foreign Exchange Act No. 202/1995 Coll., as amended, if a foreign
exchange emergency is declared by the Government of the Slovak Republic,
payments in foreign currency or abroad generally may be suspended for the
duration of such emergency (not to exceed three months at any one time).

 
(e)
The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

 
(f)
Slovak courts may not give effect to any indemnity for legal costs incurred by a
litigant in proceedings before Slovak courts.

 
(g)
Under the provisions of the Regulation (EC) No. 593/2008 of 17 June 2008 on the
law applicable to contractual obligations (Rome I) and Regulation (EC) No
864/2007 of 11 July 2007 on the law applicable to non-contractual obligations
(Rome II), a foreign law may not be applied as the governing law of a particular
contractual or non-contractual obligation agreed to be governed by a foreign
law, or enforced, if such application is manifestly incompatible with the public
policy (in Slovak: verejný poriadok).


 
77

--------------------------------------------------------------------------------

 
 
(h)
Pursuant to Article 3(3) of the Regulation (EC) No. 593/2008 of 17 June 2008 on
the law applicable to contractual obligations (Rome I), the fact that the
parties to a contract have chosen a foreign law to govern their contract,
whether or not accompanied by the choice of a foreign tribunal, shall not, where
all the other elements relevant to the situation at the time of the choice are
connected with one country only, prejudice the application of rules of the law
of that country, which cannot be derogated from by contract.

 
GENERAL
 
This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without the extensive
comparative law analysis which would not be appropriate for an opinion of this
kind.
 
This opinion is given exclusively in connection with the Agreement and for no
other purpose. It is strictly limited to the matters set forth herein and no
opinion may be inferred or implied beyond that expressly stated herein. This
opinion is issued in understanding that we have no duty to notify any addressees
of this opinion or any other person of any changes in Slovak law or its
interpretation after the date of this opinion.
 
This opinion is given for the sole benefit of the persons to whom the opinion is
addressed. This opinion may not be disclosed to anyone else except that it may
be disclosed, but only on the express basis that they may not rely on it, to any
professional adviser or to any potential assignee, transferee and
sub-participant of the Facility or as required by law or regulation.
 
Yours faithfully,


[         ]


Allen & Overy Bratislava, s.r.o.

 
78

--------------------------------------------------------------------------------

 
 
SIGNATORIES
 
U. S. Steel Košice, s.r.o. as Company
 
By:           /s/ Joseph Anthony Napoli             
 
By:           /s/ Martin Pitorák                          
Name:      Joseph Anthony Napoli   Name:      Ing. Martin Pitorák
Title:        executive
  
Title:        executive

 
COMMERZBANK Aktiengesellschaft, pobočka zahraničnej banky, Bratislava as
Mandated Lead Arranger
 
By:           /s/ Peter Dávid                                   
 
By:           /s/ Miriam Stilhammerová             
Name:      Mgr. Peter Dávid   Name:      Ing. Miriam Stilhammerová
Title:        Head of the Branch
  
Title:        Vice President & Prokurist

 
ING Bank N.V., pobočka zahraničnej banky as Mandated Lead Arranger
 
By:           /s/ Jaroslav Vittek                             
 
By:           /s/ Katarína Kurucová                  
Name:      Jaroslav Vittek
 
Name:      Katarína Kurucová
Title:        Director of Strategy & Business Management
  
Title:        Vice President, Client Relationship Management

 
Slovenská sporiteľňa, a.s. as Mandated Lead Arranger
 
By:           /s/ Peter Gramblička                           
 
By:           /s/ Dominika Vasiľová                  
Name:      Peter Gramblička
 
Name:      Dominika Vasiľová
Title:        Head of Large Corporate Clients
  
Title:        Senior Relationship Manager

 
Citibank Europe plc, pobočka zahraničnej banky as Lead Arranger
 
By:           /s/ Martin Magda                               
 
By:          /s/ Filip Záhořík                                
Name:     Martin Magda
 
Name:     Filip Záhořík
Title:       general proxy (prokurista)
  
Title:       general proxy (prokurista)


 
79

--------------------------------------------------------------------------------

 
 
HSBC Bank plc, pobočka zahraničnej banky as Lead Arranger
 
By:           /s/ Patrik Mozola                                         
 
By:           /s/ Radoslav Ratkovský                              
Name:      Patrik Mozola
 
Name:      Radoslav Ratkovský
Title:        CEO & Head of Corporate Banking
  
Title:        Senior Relationship Manager – Team Leader

 
COMMERZBANK Aktiengesellschaft, pobočka zahraničnej banky, Bratislava as
Original Lender
 
By:           /s/ Peter Dávid                                            
 
By:           /s/ Miriam Stilhammerová                          
Name:      Mgr. Peter Dávid
 
Name:      Ing. Miriam Stilhammerová
Title:        Head of the Branch
  
Title:        Vice President & Prokurist

 
ING Bank N.V., pobočka zahraničnej banky as Original Lender
 
By:           /s/ Jaroslav Vittek                                        
 
By:           /s/ Katarína Kurucová                                
Name:      Jaroslav Vittek
 
Name:      Katarína Kurucová
Title:        Director of Strategy & Business Management
  
Title:        Vice President, Client Relationship Management

 
Slovenská sporiteľňa, a.s. as Original Lender
 
By:           /s/ Peter Gramblička                                     
 
By:           /s/ Dominika Vasiľová                                
Name:      Peter Gramblička
 
Name:      Dominika Vasiľová
Title:        Head of Large Corporate Clients
  
Title:        Senior Relationship Manager

 
Citibank Europe plc, pobočka zahraničnej banky as Original Lender
 
By:           /s/ Martin Magda                                        
 
By:           /s/ Filip Záhořík                                            
Name:      Martin Magda
 
Name:      Filip Záhořík
Title:        general proxy (prokurista)
  
Title:        general proxy (prokurista)


 
80

--------------------------------------------------------------------------------

 
 
HSBC Bank plc, pobočka zahraničnej banky as Lender
 
By:           /s/ Patrik Mozola                                        
 
By:           /s/ Radoslav Ratkovský                                
Name:      Patrik Mozola
 
Name:      Radoslav Ratkovský
Title:        CEO & Head of Corporate Banking
  
Title:        Senior Relationship Manager – Team Leader

 
ING Bank N.V., pobočka zahraničnej banky as Facility Agent
 
By:           /s/ Zuzana Chrapková                                
 
By:           /s/ Elena Sennešová                                       
Name:      Zuzana Chrapková
 
Name:      Elena Sennešová
Title:        Head of Front Office Support
  
Title:        F/O Support Trade Finance Specialist


 
81

--------------------------------------------------------------------------------

 